 

 

}

yp CMS EH A 6 BLN C0? FS
lhe ep Bt0O + #477 22SV0nd CEES

 

 

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO _

Civil ActionNo. “%-¢v-ov3szzZg GAE.~+ £006.

- ty, Vrebhgl ber; FILED
Alan De fA 11 tity , Tre bgt "27? UNITED STATES DISTRICT COURT
| DENVER, COLORADO
Plaintiff,
| AUG 08 2019
ve .
Execute Lireeher tl @0,08. en FREY P ae
bdardevr ot (A.V. 2. Fo ope ee
. . .* .
Colorado HG. Ppl tieser~ ‘ P/S/F ;
WNalb PfS}(F Atle Tove YG
Defendant Leet geen: trinelg ¢4 0A by flege bi hy Te %
erendant.. . :

nc? Select  Felerel anctarls
j ; ( OF Pr 745 0¢7 CS Aatl bcfow S bate « Feder ;
Uil70¢7 (7) Th26 $ Mee Ede se ee)
Be =, tosh Onder WAS Pocteded W25/F 2130p™m Abe datecs ¢f INF bg lagalin
Plain prthe Obseetihn Yo (ag is PPate a age Baleghers ect
Redon m endatveen £2 D/sples : 51009 Set Ag € SBD la glhicrmp- Bats Ae

LO Peegugicde’, (hs ¢5 LN89 ts pallhicg have Lay e £3 Ne, Lier ynocen 4.
WUs° alice’ 3F Appeal v6 Ce Dt peE ELUUZ=eL ie Dot fepaest

Lomes now Klave HUE, lar DE Mley Trebelmeanhber~ foe =——__

here be Obyecel Lo SOL FOlCOMMNM €8c) Aa KO? rao.
We - * App 0 pbeas Cocpas, (lin DE é
yn Ko Sesa2ss ~~) s Wea ; ;
- atvon, The Lordhas Taken ag 7M AUEG HM
Fegommende fron, acag cy d the

Va
Once he Chg Li Fitcl, ta tard a Wan Dol teg
Cvemres, Ae King at LEGS, ok

Ul, Beholf, a?
Wid sh; you shall pever AG fear <=

/ pote” CGLLVESEQEZ OL YR 2ST E
: Leste AL GPO : Pans 21062 GG
tin 2 ew (ea Og pogetHiee. vor 4 vpecpe OK LAr,
when & 7 rg eed PATIO G SO bBXtBIC YIar LYEs
renowned vege Slore Four fon ten Ve lWe gis fro pes

Ao Oe

a Butwhen 1p eas TA} 2o/
she LOT; 56, “Lek thoFeV1EF7 F a ect
cag The fateca, 52giags oe eT er (ev EF
Sant the ed Wat Peaple nal ave

eavll ;

‘ 5 LE
KES (FE, G@S@ Vee be | 7
these O° pee PAP G Liarcted re Oa wei flee) Le MongeenP
formag tl? Le p Lpakes PF PCE : Lhe.
A woth to) the nite dsart, THE Priben mas | ap’
wn, SMe Leni bed Fhe le8 Supre 07 = (0) Per Fee (07g tttht
 

 

Zeb fime Seak

vs us an a / Gepee® order )
ties LS. Mab , Zo oak mat eer 17
I, AS. Me CG S OCpus aS Same ¢ac¢s
COMING fO SAME Zoutrporder7) the &S,
Diskirtet Lourtwiith Judge Babhotl tr (HAN)
Ned Hey Tribal jlember he Pro scetiled (teagllty
OH Littl ath fart ELEM OE AS AGuU[ed as
G Tec lCE) st lated to ThE Tribal Courts
brdler ef FHE [Rfene rer? Baad THES lat ileg
BF phe _jaridiehor) oF The Sabjecf mater
DUCK TACSE 77 chal doadwetls all Skilden
fyvyom the tribel Lau Jal ttpottl BAG {Ol wu) Yi)

OO hal Loaelé WAC Tet Lavina ted be Te Sel oe
tHis US. Gort AUS

L Lelie vs This 1-t/) er, Aout
0 ¢ Appeals puliog ftv? hidge Soars
this U§, Court must rule @5 a”? An ti-dAjencnrior /tc Fs
re litiga 40077 SE eenrior) atlows > Fecleral souurh bo fveunt
state F192 Kor) a FLESUE that Pre vio sly we s presented
40 ad decided OY > 2E USC. $2273. |
prule ae ain An fe Ln fanetion Aets

this 45. GoD Gs eh Sojing prelimiaae
. _fecleral goat Froay / ed,
did nor pacer leg late sand Barntgs oO) pre setatins
“iy ibal ot embers ¢/7 slate gourT for alleged TAX 0 FFE

, . J, Ti ba ] hops er VEO" Sa sen ess Gnd
oe te io its Yh - O43 for THESE aalion ahlishere
VLA

: jae Phd WE Ve usly pated that aad LY) gucten
Fed et dia Conta = ZEUS. CA T2283.

DoecaWV(Ne © fo TAthG/ SOVCrS.
Fa Conw her~ ANAC S Lodge <c/ Ajai ap pléiee ax reads
eucn dompQulsorg Gounkerr @lern7 § « ° ETF ib
Sfale of Golorado 9 f4/e/1a/s chose “fo Ws cogard Thi
hindi: e feect ak the Teorth Crréetuth Mec S(O 109 ~
Order to @ Hemp 4 fo reltgate the Bouidary St SUE «
tis aueh tthe (er tne elparté , they Pek (ded $2
proscéute Tr/bal Wem bers (07 5 dohe dourt bac Covdact
/
omega. Aberin rm AAD SUCRE mmm emit: fit weft mma mdr Tapa aap ea abo mee

 

i Si
4
— Leen Airs. one wrenmereey, wa see mre Reed ee

senting aay wo Rane

 

CONTE TT Se ET A wine mer -

ZND tttirr Sart © '
GCE ing Luith~n the frthal donsev yethin tesements
ane Titkal tax dredits allvredcognized bg The State
OF Golorada sce TodickmenteLl Lettleg, avis and
Qamzow. THIS OF Course, the 571% te had no buisness

do lag. The. Latgava. 2rd dow bedicva te TIRES. held
The dowser Vatton Ea@SCMEX LS Gad TaAv@vedi#S 2b ¢/)
the tribal S0/@3 See lade Avene Cleatley shows Gt]
was twates Cered FO Ypre tribal 50183, that vide) a clone
fa Jolormn CA) 1s Lndearr doartey Soe 778 F.td af
L093; >/F ON S 4. 3 //5/ (Selle 25 Lahn dountry.) AL aA
within Lachen Country, OG) 'G The federal government
be tag (T° scaute Lacdins or

Jor an knditn te
adycminal s@ cd @yimlaal 3 FFENSES Sce > Delotea Vv,

Lisl. Couiy foaurl Y zo Ud Y25, SEV F?. 2,°S Sct, CLOPZ
£3 L, Ed: 2d Zoo9¢75); Soffer? Bartle 17, LLS CleS: CEB
UES, 0 2, OF Se ar pel, 19 be Pd CEA / PF). .
S Bop Heth oS U5, AF FES, 2, (OFF CF / (el Cebabin omibed]
Buk ven less CONYESS Pre vides Ga ereéep Harr fo

TN Vu leaned (fF hasnt heve-~ state s Pores s
T1e© CU thority " £o pros<thtte Lud 7 = Aor OIL EU SES

1/1) > Lad wv Cou Mle > Ope Younes — E}0A/IE bo Wréheos V.

Ok leh 7G, Ll 2 ©E5, 66F (roe Corr fe FO)? LEAS

5UL2 allacwding Cea stapes bah vial Coletado te

©C€xyereisce Hart Ache ar -
This Uh. Distr Cours ash Apart CLS. .
Ala beds Corpus @S the Tr chal Coutvl Che 7, t47

Cell ttl culhguet(a), Jo [loc long YA a

VEYG AeA Ledeval Lav as peqgiited Oy

The Teuth air Geieh-o 4 yogic 7) > 7 FOF, 3S

UTE TnAdceeor Ttha “~The Slate of CLTAK.

(1) Stele an Cott: & Drove le FCss7 OL Kebalin <enleece
Covstileebed Levey acuble VOLT Y he er-cloe ( SedvCtrel3n key,

(2) Ann Fr - Faryanatton Ack aco vI0F Bay-lescleet ( Ceter£L Lromw
(35000) POSEN MALY COUfCIELCOF § .

Judge Fg laher aad Sudg c. VeAOLIM. JOH

Wiust Gremr the GS Aebheas Corpus (7 41 t,

{
— SS ee SG ee geet —7

 

ng Aan ee Foe ince oes .
eel apenas tetmecanal as

. =

 

 

Alan LD Ehh lez, Thal member;
oes pevehg Qbyeet fo tre Uacensa +. Ahidge Gallaghecz

Side Gallagher states that (Lhe bailed fo bile an amectted
JS we tthe the AMieeb/VES (1 th © Order

the aetn wontd be asmissed estthoaF farther DQI-EC,

Thc) TAZ. SULGE states “/, LeGee SLanderd $, The doce fMmuUSf
Construc rac Hula stlamnencded ApHled fron Lbeccala, Océaus~e

App pdant [§ Ne £eplvesen toc! OY ed a Horneg~, See Ket teS Ve Kerner

Ya¥ C4 5, S77, S20 21/972) Mall Ue Bellver), G35 F, ad J/ OC, Ll leer
19Q/) ool ever; the dourk well (00 AEP eS EO ac(usaate Far & fore ve
hkigant, Sec, Kel, GSS F. Zs eth lilos Apple iuassl: Feat het- CFF

a thet he wast (dees fib YAS federal sons titties)

peg ht ate —f/4 Violated [7 azoch, aw? BAA LCE MeTE tC

fron pls sy fiattOy Sap PIe

Of each ass red OST [Le Popp Witter SES. fy GEE ef
Gia ; of Ltt? fe tltg (Ole bed POF = ge (ate

/ nfs zg. Av Gin Ketle. Fedh' cy go oipelae.

CRAkS CE —E

Tha tUudge Goes 27) 3 he JSily 8, 2HP Afpliliken
Appleaacatl state Bets

[8 02. Pages Laoag: es
Chahlongiag The Botti CLO LET Shibe C4 Cala d ? Cri tie,
dase bis Z00O-CK- 1/0309, Gt fhalha Vas Cor Yieted on

Perel 12,2066. Fc ECL YAS. Ka vfer tparr IVOaW Le a clear
Slate weak EEPLE ola (19 Te ES tategwrer?
sSeetron of the Mauch Gp proved fare),
SO EX-SOd sce LCF fo /Lal ET. Ex SCOE 4 aopg¢ at IZE
zhiton that Ly Jian fl Ot walle filed (7? She

Oy fem arf ta

hop (eo Flor? yon Yb 06 oe than Cow (erl2 a - at T Phe
0 eT oo, Hd 092s AY ON Ch CONG ae the
Sealy 3 Amend A Applica tion are IHEP ge oth, AEP
30 SY doar L.2fpyoved Peow« on LOT or Five Oo hh OL un #2 he
, that he has ne fp taY ALA” Bpifeeel /s Let Per Wad.

fon tenes L L / at &
fo : C08GE* PAE 4 — .
shabes tiqhed | CO Cal slate Belin © CF fo (bal FFP0:
yagaedtng @ LEGS hee Fa nia badlli gi! Ce TALS NO
VG Othe CALLE LE AES" (ae
Applegat Al5e pas AHR EL what appears te be trarnsttipl,

Stote dort Order s, Tre bal Cot rho vders, Lie Mer7 S kale Court |
fi lig 27 oy fotamecnls that Ile Capp (WP CL S state Cstct-

applitatisrr that asp le

      
 
 
  
   
    

 

 

         

     
ouders butare Swgn ed by Appheank, Over@ ll, The Court

1s iit able. Te Steagobreev hat fedeval Corsi tll Y£00af
Visletins Aph{raan brs averi{p ting to ch AWeAG E regard ig
State oF Colorado Criminal Case b/0 Zola Ch C0308

e Because ho pliaa tf bes be GIVER LEO a fIPI CAUSES )
fo schimtl DLE alactwves Cb G Lormart that ’S [f) pol lG tore aed

OO iy puleGand Loe Bile 6 LED AT Chnited

SO Pee tae Serene eA ae

 

Fi Oo Cour~ ly
sLoafes Drs Lit cf dsact Lor Shr E. Desi at glbl ALO coda!
WES AY? VO sefilec—

Caules oF [Yaawre’ , which VGH 3
Aout l=- Of POOLE Lm te Keser’ Clacmse 4

fo USE e . ,
ge yo 0 4S anced “Ls poh peed do (Ue!
floor er . chee

[ third etter |
he Alan DEVVHIET St bal vv ect here VE Spode ei Ce

|- fecdera/ aon streutional rights Fhead-b) 2S SG, fated ¥ See age galt

wexge<cs Por POF AAG poroe 2 Glebe +AE OB rnc pages Gaede all”
scat bere -

: 2- Wiolater? t¢7 aach Clelrr) Z See Page Wale Qlligent here!
Pb 2—- Pro vide The yelevent [actual alheg aoa 2% Ae |
- Fina tley Shat brolit, PPZO= uted at nVe lig (OE pleadHilG vanes

5 - Grounds fer the Cecleval loact Jaclaick DL "gee (eg = ME
SE)«

| _ No order t follies Locals ku e. . 5

f° Sfle dourk AEs botlare signed bay hp sen Tes meee

Lo Co page gd he dongs Ty, Ce he
OTE ffes aster | ia BED ES) © opjetion oF

t : , A — 0A 20OUS 147 Sf € a)
L wwe U/l addvess ot Jone

| parting eb pate ad deel Cal son err
lle O77 page (Dok (He Cowl s ordeay fF fas, fp pl 4220 bas
|< bawted PROPER dock ~ Affileved Koec1s (Ob

tt tunesh the Csark fas Hpricecled byt-v) Ko sak 117 & bis

| Clacm C7 A COREE forea2: fhe FIIGAIEVES, haslacled #a

hi tonzplete the terco 5, @9 ee ae lnstraatls bin, tad,
pe On page (Zo the Courfls orden U2) +15 Nokon proper farm

I Cmust use the Court aurvent Fal used tn tiling a hiahens
Gorpus appation, © GEN? EE 5.0. 2EM ALE, coh ch he WAGES
nee 4 en Of a OES MEE OF A CF ASE 22s¢ ache ui
Gantende the Validity 36-2 eantictien) Uleve domple Tiss on

FVEA Z ;
PoaS fre Cotir PS Orbe wy/s Orpete Ws, I? Er oem Ts
<> LY Cd 1 Jf Le £2 ie

eRe NM EE ee, eae

  

Speprieasn SARC RRoRepET bo Joe

cy Sara

Eh

pepmemede: ee “ <>

 

 
6) LYRTHER ORDELED that ir. De Atleg shall sbfacry the
biti ee COUVF- ALS OUCT Farr SUSCA C7 SE icheg ze

| Ppreper ha h <as dorpus ackicn anda rescnercs (Ws#7a/)
a act OL idavel (2 QN:llt Phe & SS (SlBAALE Of fois UAEE [NBG

| ov the taciitys Legal a55(Staat) glong with the yuicdle
La stta Et eS OQEWUWULM, God, LS 20Uurs, gov, Er AS E77 aurire

Aeh etealese CVE aA Lb (fae DeAtiey 4S enable 7° Bee ph 2) MUS

 

 

 

 

 

 

 

The Sen oarenen OS

| ° We did allo L£ SLE som plelels DIAG IB tS & pee" s
fa by Judge Gallegher fiver sabe. tle COnyHueEdl 4 S

0 Dpthe poy or Order the Sudge Hd pat Jider as
fo @omrp fate ia fer SAS the f~orrr Ls ¢¢ ab EY

| US +O do.’
be Bah we hed Lellew Vhepastruchion as the lorns
la struthed Us Todo. Fe E+ poston (efcor [TCLCEMines
Sce fageo tk LSC GALLO AM JOB OE -o Pro rEe he
re gute sted (Nn bo 1ONGaL OF fOr EA cB LL(O7 LOE ELE ,
Plegae (ML C2tE Ea x LPR <1 aad
lahel the addi tinal PLZe2 *= aedeg PCENCI LS
| Leav7 [OAC VAG Sa FOE

Lawsuikas/E, (est @onvle
¢ fF ae hint . fage He ble Have Com Qlied / |
eo See PageD Pursuant to bed LCly PE. Ap fancing shall dona TC) 4 shoarfh+ Plan
RS haleencak é Ff baurbsdirtstiction, aM Tribalmathe- haviteg Fe fo with fh Tribal babs
3 havc beeu Exhausfedin fa llece page LOUle.. Fecderial tacthasheen Order-

0 fy Stale men FOF ClacaF “
Slate Cleart, Baad GINSENG CLS Qlaerr7 GOW ALE asset (0g .
tA) Ehis G0M Et), COAL 4 val Wat ollazely
Khas beer) Mi al( EVEL BAD BEV Sects FYlhial SacYrorr” bat AAP,

El addibbnal SOLE = LS DCCTEL he AWestsvO€. BOG Matt) or
FD SS CCK eI KM Ia Ol ei rit §, COI EC L¢4rgG Ot —r- 4o Con Hie ¢)

L blair O00 Fo BAS SOK he aA AVL Y Olncoat © PUGS E
VOOR CQVE Shalt atcti lia! 2&2 ex 05 @ La Ch ad cA LAbE/

it : wAdtdctlegegl fLaAGES K2GH (LOL F Fhe SVCVCHNG ot LOE
| ‘F Stakmente Oem: Sew P24 = ah the fave Carngliid /

 

Sarees ewe,

 

 

 

pasa apa est gO Ja amen once mammmccantay ppamae saan Tas 79

 

 

 

   

 

— ri bea! (emed 2S See pg Glglile
quit re AO

 

6 Gi AdsH On) ot
Trvha! : KMabheacs Ads bcc Gharte? L Wynale So fa

 

 

 

 

 

 
| .

I with thes Tecbal Mab

i gycha Z | ce CES Cottr ptt $ hove bcen

ustedin tall There AAVE Oe

| dha Yeages to a h6g her 7 bo) Foes, b

oe as tomate ono
ta [e of LL ‘ og O00 Fle ES, COA FF F222,

| we BaD pags ta&dve Sus Gos liele EA | a

| wean dade (ESted. all tH fers pra ver 6 CAP wth

| tne (réhal AGF OO oy auciag Fe 00

L SA bal Ce LO Le: orpus are Exhaust con Feel,

| pal Catsl Older § She th §. Lresloret toare ro

, RACES)

Itibe Ve State L LL f 200 79963 (O00 4S feGLerecdl OT
Catone L071 Lallas the riba | aed?

 Arank the 49. hheal? EAS

SI aT re

Aas.

0 ON4LE again Tabet: Yhe State Bk Lylot ane,
iti re Savi saiLio0 OLY ,
htt’, Stale al Ly liade AGS yetated Trt ba | Lawl, (ee (ct

car betel Eee fhe 76. The Shale ot bolotado wel!

Af (VE sclf. ThE GFSC™= sflEhi 2 L ticibal baad (EE
tre Tent0

Jprade AS ISAC bY |
4) OK MAW a hie MEM

oul ob A P—LEE AGS picled shale A
Duet Lad nels O07 Lator Land se Tadiean Lop hrvates
oa TOE LAA) Tan Cred Chal: honnirslercd by
Mar (hE belles Wer Lat he Tahar
; (i Atel 77 tfe! SUU CIES M1 (arniitleg
tribe] all LE th. _ . .
Leite TS OL? Tndeen/ Sipbal Meer
| re. Ci inet, F& pred (7) Zakian Countrg. Soe sc/or @)
1 yg Use, 1/53 8) aan leLleg TEM) 13.2 Ladies meander Lal tien
Count TAE Tpibal doar? Nes feat saCMT (LThet) FA efederal Cour
nas  ustve Jere Sdech tor « Golo @AO lacleed. (yarred eb Ot). 5c! !
USE, [LFS Br. Bla ed, wy Heat, genlence arc the invalie Grants obs
4 Soe, wat fhe partte s peter to IU ihe

2 ‘Zn the MEU sO?
Courtrealed Fe rTheTibe and resected Ala hrs alaiera Chat ae er,
i910 Sed TREC TS by cep Fk PUFF O fltle Trrha pees caval

Qetiobhi had S*
| 6 Fu he pee ed cI +7
» c a7 Fite’ o And SOUT ot (tug file ave
(oS tg CA elit VE peg fat cewek for his 225¢ ake on

QUA y2 ctibltot) (0 LLNLE © x Cos TA, ZL,
° ahead Cb / :
S. OV ALS fer a tS Drstre ft Court

The ?

 

por and Decawse

 

    

 

 
TG PS ee

Ainct.

 

 

‘ _ = snes aa yar
Pecan ioe a ops aaron sn aia gets i a
~ SE eg ene TT re eee ee ici ei tinatp astern o oe
. ° 7 oe * [tes eee need
-

eo Lule (9) beneral riles o fo Pleading?
(@) Clan Lor pelel a pleading thar Sfipes a Cl B09 der
Veltef pier ZOWUAL?) |
Cd) @ shork and Pla LI) _Saleve? c0 L fl 2 GI EaRA 5 for ke
Cour ls jaKiedi Ht’ ite. Coreypplped #1 FEMS < pf, $964! Z
O48 Se LE wen statettcar ot (he Cla cheeilt
(3) pee eter 05 co tiple d $(o Praole£e Use dam ple £ Gla
2 : cand Fer She pels et Saesht eficcby latce<y naludd 4
Oh Hbé Yh QWeeanafeic ol fi Perc, Le oi
Lille aoa plied co. LAGE 20. LK LS COOL fCAR CE” be BpaGl, OO
° a ae Zell SEE 1% IBGE ett
te LS CS Pel -igaetiag EX @ep 71077 otis tedtert/
pre vor? TATE. litigation, oF (55 4c Pll Ce Vr 3 Mey wre Coca?

Pre soled TO 2a oA decided bey Federal Courr
2 Ani -LAsgnter Het AeA 170 tba vr federal dot ALES Ses dig retin on
rf

tn jurier lord borr (1G stile (0001) (10 S€2¢4 tint Tvhal tick SS 7177 $7 Cock !
0 LBS COP FILS Alattre tt) Fhe

The budge s/ares App litadip Aoes

feppliearial? ; bat dale 7 elers Fe the S hakewrceet (07 fre SOHN
provided jo Stale bls Alacer) (7) FRE Go esrb~BPfCDIE arr)
sed lar lng 225¥, (This vas glowed Mo instrach on sad we danny

Do this)
L The Aoplicatior GLE F yan Bahr FO Dlatbe CS OMV AVI seer L
it, wesbilEh 4S Pork enargl COORF: jhe 24e

Y

POE Ee Sep we me nies
ou Ags tien SO ree

e

freer to A 3 hate CLIC
Fie 6s pool WAG PAG LEO
? Linn! apecsgeth LOS pcs bilere oo) CO ;
Go pes or geumrery CO shoul Vie EO “rl, whar es Bald Cte
/f) thes hhabrees COV peg fiepeld O07 poy Fall THEME AOE MBO
these&) SLudhget F ALE. tL TO BOE .
ob) Li Livi aPtErd fo the dott GCOOF

AAS EEE EU
path, OEE ag@acll L oh jet bo thts

for not 2YOAS

 dervpes 4% a , Ok ,
Mab 7 OC pea! jaa C6 fi CA al F414 fO Litid ANY Misg
) / GEES. piiness eset!

laype — cas the LO

| } the lawuares © Cee ee
6a wee Hes nei 26 Ve SOO pe. Clete 8 OE PAY
pe. SFA

260) apa ey | be agar? 3
an Aa tovl an , fe nosed ex-DARG-
BAVS0O well teste thet ha 2 Course ae g cha air pul (12g
ie hak nstpatbhban soes Nef lene |

| fo ce mere Blears See Lis oF -Cladns On a Katie
q vy - - - . . .
i

| OVel Weed of the cvenbh¢ Ofer 10 y eae S, LOG
Bl, .

Vw tth (Be Lesh BL A focieP GEDA THE QOfU CELE? (oo~
the Slafost

soz Fe gael and Olearly *he wing

h Colsvadoen 14S BtUEL tego +e 7 Sabsect 2 reo

| Suiisdlieti by) &t Pp ThE? Zxcepong TA a Vr ehoal
AGEL? a

| LM) fadel (007 havrt00g AAG Leer hee acre’)

i fe Teebc, 7H Velba | eather s pelt TAG Yavell

L QecharaS OLV0S FEA whole. ALE Lge leded Ca oH p-
meals Cnt Tatesb fifor = 5 VFath Art free £3 LPG
| Sebo eg PET carey, Lee. Goypet PG) falee 002! /
flaud, coy vedor fpras (LIC? j Syfiaae Dow cafe COO),
falling fo SEP wher) Tela The SECO © £ Coborado Ls
GLLLAIG ee aa a aa, BAG ES yeolatireg hE
I Wche/ Cee [pn ftctgt lt o> bart weg BOY BAS squat

| ne Tithe aud Wao Beltly ~ Lechacd Udi:zS Cv boa/

| fi @2a7 Les. | . |
lie Once gars? Dr Co Corned Spal SOMME O CE JS SChewirg
| cocth these Fe Yirrgat pcr LF ate POGE%, A Vi

G6 one toeamear. Livet/ 82 VLBEE proticet of Wee?
feaud on DLE CACC O SO Fp CO chad bog CaeGed GUE vod
A PECk age fi ('e-0 (0 OG Aa a pesca’ tgs, OF (ie,
| ago, Glog Ved <7 yalegag ELE? Ail PLU pad tify
 @ Shete aad (8 SAb Ul 15180) § Laecle ax LGor/ Yo prosecute.
Dadians SE Aeinidal 3fFEAFES QtybL2G 67) Li 72 lourtog
Laden land, sce ATE V. UTAH.

6 hoctrine re) L Wrtbael SOVEVES (54) vat an eer
Lodged aga:nsh fatal TP; cuvce? Co

#

Z cx ter ds to Coe fee Clair
fee / sore dounber ala ce Ss.

 

 
REE MES pe one

_ :

 

4

on

 

 

 

~~ o ; e “7 .
0 You dan por Mev 3scd THIS Tere bal Ls ucr Orders

J23 fEM/EX YA |S. Very alear 262 ba&ter, ruled dar

by Your~ (974 bir, Coar/e Lond é, 799 F, Bd £690
United 5 fales, COUF O 4 Bo pedl4 Teh pede); MATE LIS ¢P77
Tribe, De lendanls Vt SRfo o LATAH. 178 14 - OLE, VS- ¥O30

1 -Yo3 4, Sine /6, ZOOS,
(afar tribe rough @LMCN @ [leging that State 200d Ceo!
6 fo avs place Trileal

goveram en 4 werd UY hate litle TWIG
“( : er ne do db therrellg
Qu fliers teg bo tribal band "(the sao6~d s Lalsr2ds (8 OU Losber 0g ze

Cc
. (OS32@EMMOV A
lel 10g the Courl af Bff-£21, Corsa chr 4 jycuit fp ALaG e hel , A
C1) Coun Ly: Pros]ecution ab Tribal a auber @ov7 shfhyted (referable
lope to rribal Sdvcv= 1g tg: (This [3 MeSame actin ¢otoreds)
(2) Hark; Lorry bror? Heke Ged tre F bbc bedece V Cacetcte Fro? LESUTIG
Prelaaary Jy an cfesn {Colorado Qlieagdg CLES Led Tne Webal iasdmtin)
@) Younger a bsfen tor? WIGS 70 & CIAL OLLE SL; The Sacce

OQ) mutual GS5¢CS/GNEE agreement
ad ack tase f-ithet Soveretsa [7% 77? tra fete loon? Bett 7)
‘Staple CXCECP hed (ayan eon)

Bete Aocects (TRisapfpls ft SALI-~2A LEA
See Ex- 1-14, leHers, Slatem~<A/S, gihdivtl, Techal Lott tes

that the Ss fate of Coleraca fellansed, Cét7 fcl, ZOOPF,.
ec The Stale of Colarade agreed, LAA PAU E
Lp (Sah Jock Ma Hevelsi dict o yp over Me facties , Glens
Gi/ Jobat bE 3 ESIG GOS pace) that COVE Sabpamted PY

Y gale? g baad all “far have AVE

tne State OF falorad2, hea
Titbal heel aad Trthal Csatrl & Order 7, netrsig OLY
Nofice ve Bll (alld AG Yfies Trchal doart 2 aang ’
ACH yyy Fale EFS CS Or USEO £ qfoaanrcals Lhe
Were. sub pr" ped by TA? sfole of Calorado.

: LC. (ot ade Fold these Tichal dee cars
The State of CO” rn ZL atientébeuk

As GIU Se

. , “3s GOEARICCT

(61 Abid tl) TAK Ss nutnet) t, AVL 0000 s =o"

Velarin Vie Ftth Amrendon cnt: (al custhoa! LNG OEE eat percrders)
Z - ; . Sen o) 65 AASE a 04 Ae?

See Stalementls T6402 ariok Fem The Tribe, DeAtbg, Daves aetoer

rpek 3b CAS OL a a a thes = daca mechs
when Meg blealG fees thew LZ gg hk ALE Sebo
na Het SAIMEL 7? BUeCC Nie Poe 6001 202k CAT AL OS
Daves an oS Qew le Gleg tneludiseg Ye bc and 0 taal met

y.
i

t
if

 

—_— . 7
rer rare;

I;

le the State 2 L dalorado pro v© Le.

 

 

1.8. Dé SLU 4 for
The. Destrick o Fbclorado
Ustao 5 plaheas Corps.

Pech CWO / he CGE cal

he TheTlerss Miektenalana related pegeurremen tis Lar Cert -

JOral sl (eur cee bo The Supreme Caart GP VW hetete-al
Maheas Corpas 7 wre) OY @& faterval Distcich Cgart are
tdentidaal. TA ae sl4b le sh SAO CIE ee ee eee
phe Ut soe aertlior Ell OF LE, KaAOcas borpus INGSE
shows U) thathe hes been deprived et a right wae TBE
donsth piution, Treaties OT srtattifcs 2F The Cpaibecd Spates

and (2) thar he has exhawisbed his Tirhal ll@iv2s, (emIVedfes

Lulrth FEgGard do the federal QUAIL), | Ln, OS BASLING the Curr
Sa re lew) aA StdG CL COE remdercd LY the Trt bal aout
or higher vf challenged, yy which a deals (or len thelleh
Jould be had A6 eb VGht T8 Kshabli st hetetep dsurke

Ju wEMettoty, TAE prisoners MabheGs COt {OU 5S Petit of)

must show @) bathe ls £71 custody (2 Viola Hi oF The
Con sfil (01? OF LAWS OF Frag lies Of The Litas pod Staves ot
=> TT — oo - _ » .
Carer ea @) that he Aas exhadtlhed FICS Trev bal PLIES
wu tfh regard to the federal Caters DY (ACS(PF ch ether

BN direct or post Vetted in the (rcbhal Cot tS stent,
etl not thalleng ad The Wibal Court Orders ltrs AS Lbsituke ca hMand ate,
> Stat A, A Alb? Letitley Tver, wthocet aay
“os Lone “Subject MagHe-an SJ wolated Fhe peritiett
TAC L@ fg LIS Te AAT Trcha fe tel’ fo

0 the Tribal Court Order fer Pre leon inarg Tapege ton entero
6 his fouppon the 22% day ak SE plenn, 2069 | made Perwuiat 2 [ia for y
eo "“Lurther ag ced fo be sih ject oO the on fibnutlng here ‘ ae sk fats tert
ton the 22%4clay 27 a Ca OG Gstond/Ackwes
e  Tthe Safe 2 Co forade ahh | AoA 1 Rather ard AALEAT.
xe Lo E. pacriOn, A8btg for Khe BYc0g 000 ESA
the Denver (any Dis tid Cour & vod fla Whe oe) ocuned TALC EMEPS
VF icbal cloacenenlS PICT PTT, botc of Colorado FON AG
/ pma ter tor The ota a of lol Zo -
the \Goe5 aad See byee deci tcbion» TH etreba tl eurl AGS
pre Ge ttion & “e eoitnout 207s os bg (Ne Vrehd | dst be
theleriedie/ (97), 72 5g tA eles Doe ig alall. Ql ila
oa challenge hg (0@ ale o? (EI - Wy
- . - : ptOLE. OM LE
PASS Se tos bo Appeal Gt gre alt fetta! ld Ex hastede

 

dl ne
Juried cebled
/ yunetion! \s6tcd LY
} LYO 47 2 Seat

| « Colorade has wolated the Terhél boarts order's and Teckel

° Treat tas agreed fo 4g Uslovado as auvthole, SCeMovee Heedeed.
@olorads agreed and Sollewed The THibel Cour l$OLSLS and
Treaties agrecc! +2 at first then Velated al alrer 2009
Lecemberz atl fer Colorado ‘s bee) Gada Ll for fy lorakto ¥

Fp bless evra | G2: Bee peored ehcp and Filed carter:

° Colerddo then Vio(ates’the Trehal Ao cedtJtrtsdt hl O77 « *

e Calorad 6 tne Wolafes bed ss tights by U/l cons bebind | Scrch ar

Scizere © L Tribe (EE Ben, bi] lr eactz Ordleved Woe) gp et co > L2G

; Jarsadictk en bf theSebjectuma Herz a llordered by pelte ba lleurt-

audagreed bg the State o f Coloracde hack br Sept ~ Lee 0 b2008

° Colevade then Wis lates DeCtttegs right bg cudende ohlained

by Qn ctnhaw fel arrest. @ beliv by Aolargele VéHales 77 thal Cettir-2
orders ef in ja nets BaC711)g CGE ahs agaist theTrthe Tr¢had
Meubersaad Tethal Burswe sS Yeae -ires e1chadtes Ainabetihy

tribe limciuch er. See aharthetl anda bread F6 let Lots .

Colatades then Vto lakes de litley’s pights bg wong / be Vien!
failure sf the proseetian fe A salose CUIMTEAEL favorable
fe deLendants (lever d1stlesrd The Brag ChReth at (tha,
Yoeuments allastéed fer 11) Secblofoo cle BC/ tw CF Ad aa, Hee)
Just Stoleathem tn stead sc Statements and Ghanseriyls

© Clorado then Violates La ei rt ohks 8G LA EONS: (Peelcove lig

Preehoyagaer oF jbitpleJS€eEfptlCLG, cba | Cotter AVES
there have been Fo arimes ovr tve CVfEG, CIEL CE ARESE
SLC

tribhaloane d Con ec uation 6a sce’ 2iael/ ERX Cede fel
, SH edel time, Cine. all aloscd as Buclifad

laviélicd, Culttg AU Tatts edit are passe :
© Aborado Know thats was cr conetepeational ts & afecte
al 6S he coat Ea seinctes

eo pe ne ti rbal Bonseé wee
© This 08 allan Tribal La Cl Spment Obl Vechal 2081G0) emily:

° and Tie 4k KE’ ead BIO CL HEC Shoat these
Wels Aid hb @QIEl? ANA: Ad yeafate Th eT cbal Weghre$,
agrecenecat, Lfajpcilat (a7) to The (¢ (had Cours Orders
Ogee while, tabs diteg Ulolatieg, TF thal CEXS
op ipal piles AnD Witbel Sovert st) (01 ate BI

Os Qwbhele, D GL CAG Tryp bal luiecci let Ss Alév Ocla
° L71G ThE Tr th

Lett A Lecheed baves LE ALA V0) LAI PP
Denxrdd 5 220 DaAMIGtl &e2 aA tan

i 2b a WIE
| Lilies have, pec? grdered, THIEA Lis ah GbeA€ GN (antl

0 Tribal Mre cts Lit PUG lLUaS reac fed tr") V7
land

this (5 ao Solute ev ith inand pssucd +075 [5 bia
jo. Leellez Exbraisfall- lle Cha lenges fyaQ Ie

 

&

 

wa

 

 
Settee

She aE, Oe

 

 

21d. tities tek

e Because Cslovado SacledA fo Challenge BMY BA ~02ESE
Tethal Caius Orders te a O20 gGl2Cr~ trchal @oetrt- oF CiQ«¢zEs
dud beataust alle’ Fhese possible 4222 arc cos
lucil past fhe tome to Challenge 3n Tr vhalappcal
these Ge es hien Arr ll time Darcecd aad are the
drihel Law ler thesecwmalhlers. thes LUA BYE BIE.
Lene! @7 VW pave becca exhacs fed (77 Sale These ina les
AVE ZLS0 Co KX CLL ted by federal Laws CS they & (5 0 S164)
Si thallars firet, but heg a {so follo tedeva( law
and Federal dasekic 45 following The OF Cir Cottrt-

Of Qpatals dases ATE Vv LIT AM acec! lila p fey ¢ kegel
Scr @ Hatched Cases @lear fella! hecefeva | AabI ES
Feguiree (7 Chuang US, Congress Of ThE US, Grama
Court § pi te7g. 25 AwWSOE tndha Wri hal Gourd thei fedevallais,
® Colorado Clean Nos they violated Wa Le Ghee Ss
Ty, aon bhifiedioneal reghFs y [VLAD ag YVeAarhg feclerial
Lacs, Facling te ApLlg Fedora (Lats, /GAS 1G Fecera/
hac, dD KpPv lV AG ete and The Wrthe af L&aade 4S OF
Federal r¢glhils 227 ¢ fer val Lata Colorades LL Hor
even KAESS 22 Federal Gu estar) a@s YRese GH —
AVE Gu eshions of Feclevael Lacs. Tadar Tiiballaar eh Phen fede} ay
@ Anfoyado does pot pave tewiscicfier te laid De lib lea 7
G Colorado prt ban bg unautharlzed Nev SON <mpoule Cg ¢
beckIuriedichian and Law te Ac Tacn hitrr): de Gtley masthereleesaed |
© Colorado's Wavlaaes 6F Confionemectil a2 rele gf
ALL Lo lre atl ww tlh 6c S tt 0 18, AEE YO7] OS ei The Sech y ef
Ma bller and Har Letlag T1771.

° Beaawuse Cofaradéd Liffol- efacse Ole le Gh. Tl). with
the tupal Caarls Order §, (71 Ud tag The tribal Rabeas
COMPLUS , LS CVE bec forc 1°) ZOOF. fella Gelding Bad

fellas ag the CbajQlErE orcfter- born Khe Tr chil Cyt”
np luda CAFE NG EL Api pCtl! FAEE And 4 petreat i;
Ol het er Dahnck Leurtls OMe Ss, (NEC hy snusstiig BL!
Nevis er Desh of Loacf GAL) ved Ite LK CLO Hw theVdbef
lourh et CLEVE PAL Cf  faateEd? Bl ‘Stipetlated is, bat

Ak.
ae OTA Ral Seppe, tml re

Ry ey Ne

 

 

a

2

e Anti-Lnwe

@

2AD frine Sot

nw Rok evew es POAT LNG ar all, Aa lg Bude! Rg he

have wolated aul these Trrha/ Wedle_s AGV-CE MUCUS

oY

Cvdlers, Laws ae Jade) welt tateap feel tg ated
£5 Verg fell CAG «

Men JAM is OF AV GF tender Lili ado Lepartenenpae
Covree fron [llega he held ts OkD—») GA Z Sucisdit (007,

Cleartl a tn/s tL $ Dislbitc} Csarh Aas le acre Thelebal
dourhiorders, As kttig ths 4 6 Deshkrieh acer b CNML
205 the Teath Ur. Jourtal Qygels aad as She frilda/
four pia 6 jy thE Tre bie! Ma bees LG GfPAS Lae ai ped tt)
fe [/ the U5, plehecas Cor pes Siell astiibedoat bqglidal
The Us. bistttel Coarh has bart sdicbion foviste* om
On these We ers BL Sol [oes (Gp / Lov fi ey dap Medtaeg
all vege Vem e tre aS Gegiited Ly feckevar| Laos; 2

and tedpeal Habe és Lar jus tf) Secl/.
tack. Qt ly Ceo feOF <eate

Stole. GA LFS S ce biel Et)
aribal mem bes for ar panel 0 bbecyses ACIS. LOG “7? LALA
Fe Sct eof 5 CIA

JS Ladin Land, L Lad: 27 Ae SE CBFEOTI

Court: or /Z
thar OO fan LAK Credé hs
Aak/~Lnyee eftov) Bet! peliivge@Hon avde (Kin @ Woes Fecherel
a fs fo Pru vent State [i eegae7 af /355a4¢ Yhaql pled tty
lod ¢ presented fo arddeesded 29 Federal Coce# ZU SCA 205
Lin Aeksi did hot Lar~ Federal Gourtbdrom t seciy
| ; 26 Webel
fe ne Slate. F001 prosecdAg
tia Wer ord Zaderwu LaAag
| hak laads (7)

Aourk FEC oie nel!
prev rousle at TAT
AS PCE ev baa | LEU EEL ACE A dh Cef-

jwe [ptt (GE V0 f C8

men bers 1) Stake

GuUcCHION Wer = La die Couey CA
OL LE USE, ZZEB

ae Witte OF Tribal Sovece (57 COVIPD Ce Cu ki '
as ladg wt agaca st julécr? ltl ET ches even 2. fe Coctseber=
Cdaber Clérms (F @SSCO hed 64 ES was . 007 0K 50° g~

bile hail Cong dD wt Fb Khe Courds

order as best Cou! CABO KS
Please dorph (2. Desmmess (MS 1/5 bbebina L25¢
 

Soom gare se

peer neaisnen cape ereapncnnrTnannaaeria) Se ee eR

 

Sime negrrpen cree

 

ZNO #2 eS OSOTS.

(
/— The Iechal urk 14, Ordering Ype nS CoperlesSet

a s phesHUutleMartany
2—- The Tribal Court bit Ss Drdered The hs: sarthacton thes Salen

be<e (4° LSfEL : Th
of — bee tally Biledopa $ slated, - 7
f per ps Ct lth (het choad Cor

Ss aes 5 Mets COL) Gen ara! QT SE Lfee SOV
on Gkhiapred bil, See tibed alicéay

&—TK hal Ha bess Cor pushasbhe
7The Trcbal Cou rh LS Order ig, 0e LS. jistrict Caarp to Fe low!
the. Tenth air: @earf 2 Lappedls paling 7? LIE LAL en Wrbe
VM. Slate f WTHATI#0 F.3d (000 2 © pegtiired hg Lacs:
Ct) Conte's, sferes, pro secee tor) at trehal rr enlace ott stiff
Whe LG ere ble 10 Jar te tribal SE08WEIG2 f43
(2) AlN Fi bryan tion Ack di Anok bBarkederal deo tart fC aed LSS LMG
pretimina (NWA),
(2) Vounger’ GbstEention Wa 3 Ne Liwavrodae) ted,
() mutualassistageie agreemen b heheh Sfateaad rebe ded v0
wave trrb 28 sovereign (amen ty feo sat? in skate ocer£
(5) dostrine of agtitable tr ©@6Upmien t did nb FALAY te peri: t shale
and teumty te sceek Courter UalF “weed,

(x) Gournty oti £95 wert no ken title] te SoUCCASY Conaqeinity
Jes (WOSECEPE Latins

State aad I's sehduls/er haclé eather" Lantrg
77 , i *

Lor eri mina / o FF e1$ce 4 gt slPeG pay #4
Qual | | | 2 |
t¥— The tenth Gir 20L0f © Lappe? -aAllseg (71 Mearpey v- gal

Gol FiBd 116% FEC fF: Bf MEV ZT AS. OP Kis (USS
Tndiar dountey aS Selva! rig LE Cte Ce (151 [Calor a0 pean get
(060) EG Feel ed $3, B00 Lact) oc

the LadtAr7? dower? ed COnSera a Fe
Tak ecele ls all fer Ie < pethersnen poe OS Lhe See Ladicte
are DAE) georgeous BI A?
of Be Zo" py byltlt AY fg ep CALEAT aiid CHAI? ke ci ( ie2 Co
pnembher eF a L has exales fue [Att o@ehen oklahoma Wg
ral OG CLF a a , yy fueatponig ard Mar tp
vip CENEE BFE nas 77 val? Fe
/ 2 Con ALL TPG Fhe
nel Colet ade COC 2, ht d THE VM sl0icl Csurk
Ne. OCCA pad Colorado F deals (OF)
fo alearl7 estab lished fecedq Zac -
| | Asttih Ck 2 jade per

    

te La
appl Tatts 77 hing & Soleo This does Jatibn €4
ae Seyprene LoL Oc pba! eIiere Tet Wea CONF ng as austol
2eCST tase a loraclo has eEE, CA PET iba oly TG clin tac WS k,
G— (2) Con SIC 1ON? obtained 0G USE O Lest Vente PLEATED 0 arsaarey to ey

un Constitdtenal s catch Qn SCVLME Cd) CoNWUEH OD ochianed| hy
US5BE OF CUTCRCE ohtacned pars udret- fo orn eetlhaateal QV0E SF
Lo

é
NY,

eet

q t
=

 

a ee ae retin

 

1a)
I

 

Wd) Luidente 4a

be (2D fing Sent
CF) ¢onwereery ohh BLE th aen strbational Ladera e £ ft
; te . e

[Pro Sec Kon FO WSL ‘ CAA
, ; 566 CUVEE JAVA
Q@) 2anvictisn obleachned hy @ v6 (alee) OF (Bee

eld ct Ole J copardy hh) Copule her? btawed bY Ste @EKLIO) 0 Legried

og f— Pet tt Sery which) UIE O AAEM) Bf) fh VERNA lly be fectbed 2nd
pm paneled Ci) EEE Nellective @ ssstante ot Goanse!

bro tHE TnthtAr? Level atl el
Weibel C5 0¢ NMNEL
LI CLE AOlaladto
Sfre 2 pC tt f

Evident é was Stolder)

sata tated etic

CE LLMG tne Tribal Cotir lh C1 LIES TOL),

Lith drew at/ Le tli, Sceb yp Keble § Denver Le
ie fon ho 167 bw @e Ste bPotp (2a ¢77 Lil 00G ade or-611G TA

Tr cha / Gotadk CElatv MWg YneSare edicfiob) OVE TREES ema ha
Fitha | dourr has order Ynar Aolorade aD aintni tle!
Volate tribal

the th aud Vrslaled V1 bal Lae Aled
gs were Sfepulaked 72 DG te <
S Loeeiact Chet Clara

Order Ss
Calovade as & co beole. so ibeal Coter - be
That hour rd EV

Hed 0/ VW AMG DEVTHILODY OF 77
Later, Trespows, betkin LEY greed biel oom
ji ; Cy i
6 TREGE VC ba gS

Sad: MW saee aed:
Dehewh on hae (| A6MVF; akber Wnalig FOE :

: OU, AECL 2 auveliOf-
Ve vhaus het lh dal

Me Lacie band: Staleat
ee MVE pe lll 02g AY

“

DA07RES CUtIeCOIS
- ff1LE e2yidenee

fo the ood For (ve er ig | ~peatuleG j Zaé/ FO GELGE mn
Nuun Perv, Vi1a[aH(WOF Bradg— yn ft SLOONE. | paral me ‘ ae “
thy s (AFH te Ve Exhibit yumper”
Trg fo ase Fh BLA OK) y © ! Lo Lp cfoldety
; 7 cud § TOE

Colora dé bid atl
Die 1eF even

Sec hk fo LE GIOSES CUITICCIA.E

to the cle. Contant see® and The sath cease as .
Tibal Leer piled Alen De Hpe7 Las foal Bas bile

double Jeoparty TMI bg Seeds nts (5 aN PLGAuPS

QEGMA LICWRE Lea tekattonel
aN fit See Let? 00 Deak Peel SAE Ste .
Grandor pa” 7 : - PIPES CLIA for |

iIneblcetwe assishé
(Megal aks 11 FASE MME Wer -
Fa these. Tribal pulimegrare tally exharrted all madeqhsaledlé ara

:  Maadaéte costed,

  

Zp, lave oh fAEe fC

 
, L ZI time Sent)
Ws shawn 40028 © CRE Now relhef rege st 4s fof only Torche. burbs

Mah~egs Cor ppue tnatk voy have but the @lreadg prepare
Us. Mahees Corpus AS Filled en bt by theTrcha/ Caarh aaves
Aparl 2 E what tk AGW é filed t3tth Ynis Gouarée.
flecs e CGvaa- the th §. Mahees Caaffar as webhave filed with
this douvt aad pele that as ATE UVUTHL aad Nar play U,
Royal Sunisactin , Een erglaad Suhpecl M4AHeyr are
With the Lahge4 Tetbal toatt Git atl ale ls Drtleer LO
Shand as boletGdo PAVE LP th hertsdih lop) AACE
lager Tae TFchee| Pernataté (A jarerto Fs . , :
0 fe Stele 5 f Colorado AAS 70 Sari sdet too)
Gncese matters , LDobyject te Color ad 0 ee,
MP 0 SF BS
oyun 6 Ot LeSPON@es: (41 fre $e UATE ES

the Y have. Modurisdichon f

&

rn nS a acannon i Le
. aS aE ne

&

The proper (el 11a habeas Corpus Aelbin cé unmetak
tElCGSE Lrowt tees factg.| Please peleocs ec dlanhbeda , <
ctl O(aLi7? Leste 2A. 7:

< lhe prgen COUP

ce

te cs an pe tt
Fe RE Oa ME DegememE EI mem creat ann, arate oite “
PARE rare renweer aemerareermyra nh eri

8

Fer “via hr jdelar/s OF
the eobrobe fo acsrec hh WIA
lin Phi, Case, tf ttl Slee! phe tLt) E000
Lothh P7ee Le

The State o£ Celorade Aas Gwe up thecr-Jt
at fhe Shy Lehinag Her 2A TH Acneral| Ler shicton
COCY Tribal mater s asawlhisleanadarler CHa

has Veo faked (hehe l pales, Lacey Tl catre Sy agreenedt
a4) aA bCaaAS -. Yeo LOS Oledd (a LIE rE

SFE BB Ad777 — the Wwthe gid CO (reba (en r@
We lle Th Too Aourt has vihled Cb bea §
a0 ep rin fo CofE thattrg fo ji Megal!f fpBr wr)

Le mnemhs

®

cl s chet

L
R

Q
s
N

TUE alco co
r Oe Jbal bots? Aas heriede 4104 6v er these neaters
| tn € Federal Csudt hat Sevd

Haheas Corpus pac pass Fe leeed Lederie#l Lat3 aac (rchal
bs | cs - Lou/

 
aig eg a Be se See in
een: te etme pee

Be
Se

‘

= diag oan Sarde
0

i

4

y

b
ti

b
i
i
i
i
;
i
i
f

ee

Hl

iS eg Be

 

 

! . , CHts,
Ve This 45 AVELUVL

eno time seat
LISE-. OF QLRMING
a Le. L
© Stafe of Co lopadea PAVE Lf Feet (~ anaes
the Seihyecl LY HEV Y ww bil Eb? Zs @bl TetOdl 1A WE Ss

aS a general ma Hero CSaree Pep Ot), (0 CLA! OF

- Shave

QM parle s, QM pea tttvletdr F sah Dacia oe” e a oy
ob Colotads, All BELAY CPF PLE e 0a OE 2 ‘ se
BAL OGL CEMECMIS ; OM WL OLAHE O ¢ Vreba ey
Foe ba | Cont FE Orders. AS golorade ins is

frowv? Shc suviedic# (atl thar <7 Nee
70 €SCGh* Lynes dome ed ayimimne! and Cevel
es, ZL (hvbal 6BeSe PO oS Vecbal 1 COOLS sl
BIS AGJACOF Y Oe Mating fy

4 TAE
. ymecat aad . LEENA ‘or
20d ee 3 Vy lO[BCLEL) OG ACE ef the aqrecmads

Q fan
oawtrs agrece oeby The Stale 27 COTS jesold,
ee Y Kee, Sob 17 GANA ECS PFT 1, te pred
Caw 0s OE erc the State e Fee? a

The cnjonahae Larrchg THEM Fron A@G © / bis

2. . j

Ag ane The TF’ tha / Matias), AAP ThE eZ OO ialad 2
Viel Ade Frieze be Atleg Vrebal nt ma _ on ° zy, Vv
oi 7 be we ter 6 (DQ Cllla ig 7pcbal Coa? 6° od, a t/
Co secn eer by T3bal CAs E0ed«# all slay

View
: s . bers, Gh Gg 000 tit LALA I.
paasness OY OG EY ebebed by Th od BOY AKS4 cen”
a

LLU li 2 at Lind is Vela for) OGRA CLlett de chtiy Teche /
Dei tleg or Davis wtttoe

s

e@ This (8S CCA Sil af o le
BAG P60 C6CEML ) Sy pes
m coches 12 TF / ah /2) gp fLALL OM bar vie§Z C07 ee" gy
e ERE “igh tse Violation 2s © poof “VI - or
C7 foaud Proof ab PETSA™¥’VW[ Buh UG PES “4!
of (re oe etn) | procs Ce kH al Cort up) eo? ae a)
Le 10 OU dad M5 pp Apo Ol) WECE TRE Luts Cleary
SS Dre OLA word 70 ENE. AEE pnvualicemetl Of
states ee be allow SfoldEeL Tribal doauaren’ be
fe tned tp Teibal brand thell bg hts (Genta =
Sa pect Alba 7 ssathicce, htt, POE TE
band, facl¢g Yo feWaw tHe Goce Orders, bak @ Ss
I QnA tyne Serk

Allon stjegal hi Ses KN IIE ve be used aha
Or Pevl0g PLA WD bS 2G De At deez cut¥ly aor fe veto t-
Sir 201 Sabomnethng OF bre tial botantett!s at

| Ex hthil@y DLE Peat (07 & 2 WO Ee LO Shartcag CL 2
\Thyal. The LA. WAT EES StS Yo SNELL Rese

Mo 2ttitt fA ar Khe cad ol FRE PCGMES GAse

: OM tet’ OttlE BAI Zushck 11 bE, CICS CY BOILING

De DM Sliesec Sadar ent é, LIEU CL Felling Oe Hie,

a

that ¥U ez heh folAc Thc, LS Carle Oo Ze heey

| Were all gene, Dok 202019 BIO had Tékhen then

tnt e/ CLOR A5<a/- Ste’ 2 bvalley tues oa the

| Shand eeu loig “o Viel 2S VWeehka/ Aotumbf ae

M6 Sepoded eS aeurd as rath aad proaks
FLO OrOde 15 TH GIG fo W625 Place the Wrha/

Lovevamnealas 2whole. Quit Cleart ndabiin ol Wibaland eden lad

@ The stale of Colorado 1s V0 9G FO 00 él aete Trcha[

Menhers, AbLer AaGreccng fe lel faRe Tethal Courk

havc. lah lan sdtéct0 25 Acrhole. Violatran a Flribel@aF fecbactaw

the slele ot delerado L427 OU 2S fat ward vlleg all, heer Uy

Knob lg eg AGL Pov eA ay) ST 2 Sabyed wna tleiSarisdition

t aL Carley tc be 2) Feb Violate the Tetbal Create aad Tribal Couvoides

le The. S(@hos £aolor ado / lege lg P02 8 LeaheDt De b Hay

ft aagy Laue s BL! wt F0DCAF 22 o fAarerdi et 607 afl ath

je Yhe Shale o L Galorado Fadl with aeséovceg veguest, fac/

| 4D prawUd AYU BEo0eIYIEd JOS OU caterese

|e Huds - Wartler eg ello YL GEES worked te) Vl Ae tara bes, (Nuitch

|) Morvasy aut Beth etret ) »
lle Like have 2 Lge tothe THE tress Overs EVE 177A
" Ane dese e Pha ee Me A200 + C607 PY | bat later Th -acige chile
| We Heo 4000 Lwethr Phre tara that 4D GONE PONCE ,
He wee have Aon plyed wth fhe Coates orders aS
Ns fole Gourtisave AKG oct side ak Nett _/e

, 7O:
BJudual Erver bY Cg lov AAO. erhe apd wither Hola Dd.
go bourbtlearla has Aeked Prone G2 AE OUT? OT bay

D wits Orders 6 Cole
QS agreed Ly The Gebel Lots OG 4B, ‘2 Lolo oe I eh
17.

 

®

 

 
[Qos // cue ZA): es
OL LO NCA OE alass Ot dheasly then
OacrIrapr StEle— tN tpn LESS  eif ales early see!

7carTa Clr Goce? aL Op fEAE fe TRE oeIlé OGIO B
Dye fae (71 gettiG @ F 2 0V~ Sn / at:

oe The Aart Mast EOD FWA Ee te SpE PRE.
> Liecard

Statement Liberally bcla Se Api |'dateh JE 2 {WOES
palit, QC OD leiaes BAL SUP tUG

i
| aud Appl tatl ROLE 1
Corder Ya eF nak sat Thé6 § :
[ 4:00 of SUE Lei! 340
(

'
A
i
i
|
t
b+
I
|

“ype

   
  
 

BpllegatiOn $ LD @ Slle Se, Cobble cei
waedltor77 Lease

the tov A602
SPILE akall
sos Lorn’ 20d

Wed by LLS
on 2 Ck Boarfeeg

AGES knoll ¢eGs 10d a
np HLF MLE S

Fed cl gl le :
te tV SHC S “TF a
fe he

:
! Af 260 ple fe

ae oe LL

heli

 
   

© “although LAE )
Cor pua2 Det ttioa er vO Gtre Bool G4 SP UELEE OM
Cons Ly pution, Piaard YO¢ UG: AF 27K"

e tlearl, fhe Ao wk Ina el Veced

£ 26n aiebacil ws0tn ad

figaw the Loris Are Ve
Maheds Carpe F peti bl (2802) 0 SP LDr-2.0-
ANE fer thee 677

ol should he pgsed OF? @ frit @
Shak Ss fp 0 6@eit ye luteal SG oC” [Stth
perdéel4 that a Llow a _f4age

ear he ws arils .

Lv,
 

Sete RA ae ams a Memes Smee cnemeeueeee Ree Be eM So SL ee ma gti : “

 

crn center

eres

wr es

|e Tacs 5 obfe

 

 

C49 ae pet
Rial les.
Ji lr} DEA. Vth l Late ler; Tre hae | SGnettal Loansef TFihea /
Judge, | Wlegatly jeldin AV Ck 67 20 06€,
dean Le thang dereelor ok AD ol, (slabegasceppsurcteteor)
Werden atk AUCE, tn nest), 6 Kdarden cou tm ttt)

Phil edeesce-~ Colo rado lh-tforr? “7 Becreval (state gavetf) Lurisdecked)

Surisdiefeig
Lebtgawea. Vitba (Justice Gaurt has Goevalar Sf Seeh) -
jecF wae lee LucvsGechtin Oder Taeser Luecpers 2s
gevhole 20 agrecd by the State ¢ ds loracta back
On Sent. ZOOF ALL LucY Dil Lo 080 bf E LOG AG SobiaSa thar by
The Weebhel tocre?’ I @S Ordlered THe 5 C408. Deslric/
doure oe briuleas gour (OF Li, loaefpe 4 hp2éak TIO
Li3be (060 tnited Slates Gour- et Cyoped(s fente Crrader
UTE LandhtAn Tbe, DeLendanlhé VeStahe 2 4 LS TAS 1190 (4-
YO26, (4 -¥O31, \b- YORE, SAVE 6 20S aad. Carpen eR
Mur phye (Wlerply Ve bovyatl Fee EBS HOF F66 F,38S LEY
Vsfeatels Woes 098 FL LIGS / awcisqdlichsa aver Lndeans |
The Thal bcs Crder ef iar the Fecteve / Lourk nue GfYY fet Cas

TF bas £2 < was Ereariled as alsO
CONE (i lggesfegaga dre oe | Laur 000 CEG 07 tall,

o Plow ALE# SS (llega ily held 17? Ba /arad oO Lepartmeanft
QE larteehior), AVILF presen.(9 Colarade. 7
a Tribal bocur fl Ia s deneralJSurisditior peal arc hyect
ma Her tevridickion over SA? a eAtlag Viv halt ecarth—edr-~
Ble all Jo 4ilitl CL] Zé sub fonce Tr, Liar Foes , Dg rece e013 2
all Tithe | bua hers at hawdall@asa treahle betuecte Gdaradoatg

7 Thc (cbs.
0 Alin 2) ER} tibel Menbey Joes ob jact a The fe cated
Ms atisdal L Led e balleghrer. 1AM 50155 POVVES Aorrvupltoe £5 th?
0408 Gal bey ALATI \ Place.
¢ | The sdge ordered 2 USACE Vache A OL hee
_——— QnA CH rave 7 (2)
(S N27 O2 Nope FEAUTIUSt ASE the Courks bewren L Foro trsd
in feling@ habcasCarpes aatiei), Either @2° USLE224/ aaljorr or ZEUSL
farms Lor Shates!hiak Tribal, TREES (FO Verbal aasé , Never lesa.
0 Theo Lagfco~ th é JudFe states “Gf YL ELA4 psabinited a forte fice Jage
sfateinet ht BALEI2G L* YA thre 22sy Appheatton, Maplitda? toes pot
GSS CrF DLE Claw) (7) ffir. layep eG trary, bar ole he fers fx the
Sfcomer? (LP The. secKt5e provided Fo Ss dake bis Chater) 17) FAC
Aotur bh Of fIVISED forer? “sed fer Le 9 226% Y _—_ ZL
, ches te and €5 tbeal ly a hiaal traf thts 18 Ba

oF fhe PECLL I) ves figaltEn Wege jadges dortuplly Msnl ss

o

 

e

oh

 
oie - ee le a a
EF UNL OT FY ~ Pee. a ae

z seine se a ee ae _

= i cs wos ae ee

See inet ROR yr ntee_smmhanmeNIRErRE rary “a aS TE Ee Telit, tnememenrenentan im mie mete Pm FE carpe ee =
‘

 

_ ko
: - : oe

Lut! ocr L Zab em. Sat r
Lees bee; Food dause and 1¢S tllegEl; tl OU Cer)
hove , mae ere Cod 204 LS troy LLUES of 25F
Y 2 a are DEewvig Judged OF ALE MG 02Y Bead “or
2VUEVS a GI AompnHT, LOLS foi SPOCG Loot Vy .
had for goa. The Terk fe the prio st [ltlfPer ala,
hot GOS Ba U/ SP POAVES « Ys ALE held 12

az UILG IVEY ShLandard Th Cc Liver ZY [ILE LS Bh) fHCCE
re ovr” and @SE SO 0 bop ll tT ESS These fF

Bre hard fo Ger BAY A02 02g Daneel) A pang ettlang?s
yeviephard FE (097 Ce FF? Gy SE eft LAE

Ming ECE sol bata sneseai buch tehiete ected
J Court 5 oot LOokeoagG no Chiasee MNealler print
ALOLEP wttlr SRE “pag fo play tn eslagren Qlircady CeIn

Lay FOC years 1230) PRALE A PUTO LUIS 6g stem OF

dolttyor6iorn jp VALS E Ag fot ado GOLuv lS + .
Ade beonal

0 <cet Tr strutctons for eyocir FAV. 2esyluscad
rouIpe TAL VEG wuested Lf) Kat 12 a FEY for cach
tite fi thea f- tin Tae fabio LE ~ ABOCRE Car pes
Qad all (he 2 flew DO CLLtPO CCI! JIL ES LOE SF cok, Ol carey
Showing SD cc. SALPTE PeglatlEl? 2 Lodopns fea Vel @L CCG OIF
akKfo0ded bY LUE Lad fed Seles ol CunH#t1Ia an oS Congres fore
Lnclice0d S ee aa egal AC/E by Sates VY la lar Eng Shera
baste pg) Lief Al FO LUI 2G Weabhe S. [agrecircal 5, Otdes
oll bf ipl are y / te pr The Sd ate ot Ty lav ads CGA
pend EE Sub pon =? MELE S Lit 20) Wet

Qin Gh ute Lp den JE 5? ”
wrsbe th Cot Belia0? WCE: yo enforce THE Seif poate AY,
L Phe Stale at Oalardag <A bers Bf) Af jE LEE

Benarale" Op JAG SAK tjesclg 45 afpelleeS
by W247 DE Loo fae vE™ G CO PO
YZ thio C0 TRE bal Cote Gy OCP 71°F a COL lit
athe OY iy ob Ce Sab) 7 LTE"
Bali Pee Yes and nie Add!
Seal or aia OA ste.
Lies (009 ° Cae / (OT
State IL Alarados Q2TIANT far The POL *
+e caetee ere _ fotiownasi se menbinici
satnednamaeamamanatimemner ene’

7 et

 

 

Federal Coastifuticna! polity. thee have been Violated
these faflers. arene taped

¢ ds shown gad sent belore;
_ . them Taaijocrt2g ceckty (ie VEGGIE
e The Mabed s @orpeas fe py lia a frog ~ “ee heappeiaced

ay Cl vee 7 ast Rr? Ue Gr Original pabheas Corcfi 3
oS 6670, ~f~s LOadve, Coat pleKed 277 La tl,
“ a tollsarag “OsF Af the 7368s fv ega cnr”.
raotstd Grounad/s fe a colo Hho!
S Ss for LellcF, BANA AVC Apatlo Lf both C4624,

Alan Of At iry ee A ae Woes Aéberk 2Zzz7pf
(AISE PHAESE ALE QS GLOWHTS Joc COEF tenclec~ \
MWe &.8, Habeas @orpus. 26 A8.¢, 2250 Chale Laks evade,
° fs The Trehal Ahahees Coryas Ode bec CRIVOTED
wrth out Obayechb7? So G00) £0 Stor The Safe aE

bo (ov ao Aas acnwlholec, BAS BLKenW DGS GB) years
Lor th BaF LOY GLE Mek G-C OY AAG G7E Ste. VFe loa! ACES

Cae fas {Ss QGoscsetle CAD te tO S218 LOI APC et (YL) (202)
Ns poséthle 2Ahp col, The Treloaf fouasl ALS ON

tnis aS. Deshe' ct Cart to GEA) The Save as

ae EAD TED by the Wbal oar Ad
° ' Bas€es ber ot? (pbalpna@ S$ Larus C2) Convt(t00 ob laced
‘ Bi Sed CF SUC) i fa 277 eco nstiliore

by ALOE LUER} dente gen ,
ure, oce TrCbEl Land, Thee 9 4 Ceebeal tacure
or~ 2eS¥

Search aod <2 b, 2 :
GS “7 Stele 741 <2) Agnd Caneel eb F fg GL ce LoD fOCG
Seok 200E agree! DAP

BLE akber The Shale Or Colegacve [o>
BAL AMES ACY tas

 

     
  

 

 

ey ecoled Ye frobhae wee By
Aol JALO PTAC ES Aevpapea | Sebon Satter. 7° <r org
Opp pea BCE aed Pucci nthe (ee bal CoLtt A 2 OS.
2 Jf (I) cALELO, woot! tip BLE LOR OAES TAe, SCX g /
2S DS L0 of 7A Web cQand

defo rado Lyon Bag HC |
on Ki he | C8FHEOO yo CF Keg S
papa beg Vr tba Le Tay ele olathe

Te thea [et Lote kF i
[nt lidting The Trebal bonser UEtCO Lag Seat 7 * er Ch!
COON, pd) ad ovr ead OOF 750 bal OE or De Lh
a ps LLE 7 laa Gea AO Ea Z 4
a / J 4 Snr .
TM Richard DIU SOY oe oO G °F aa af OY
o Trcloal SEGVEC [leette LE AG ae oh etmen! ob
Aa loreal See LEX-L7 SF, LEXA -K + TAME ve “ . / ;
A Mg ype Cae BOGS (OE ludiveg &

AWA, Le Atle Wikitclear DAVIS,
, ZU,

Cc att LLLELA
TAE Sfalod-~
2 2Y tine Seek

bY) bested wtthi in The tn dictment atl as'arars of

:

i dl

tne Wwibe as @whole.

f CS) Conviction ohlwael by CFE 0 Le

i to on anlaotlel 2vvest, Theflk oF Tt phal focumtitag LecrrderTigeel |

| (€) Gon ichian cbleined yg The ungop sttatronal faclite ee

. (‘3BSetuUtviyn [82 SS @/ose < Wwdeneac Favar ghle to the fe few cant

it @ CONRU A718? obtained bg @ Viola rein af The 90° feclracy @gpacast

{| Seo aed , pouble lepatgs

BOG) NeKtetiVe ass Slanze If Counsel, Cb trac, tn dae lad edlagheir Weigps

: Cu 4) (ear LeAtlez Ss V0 Gt 0eG Loa Comply LJtkh tie 5 Ct-$- Desborcel "
Court) AEF Zo (ota 6 LOL, AEA (701 200) 6S “Clocking: on
Comenstitag (a1 Fo aad tI Hi¢ lh LS fOTaIr? anh COlares

a Prisotver~ tonsdt ite l207a/ Forse Aime Ve? a9 Lig bor- to
Adaess Fo TAe Cor e¢b See ‘Burelo , je Che » UM ACB CHO
EPS. ~ LB," Cased 4TAV ID/O875 BZ Parl? 6, FEE S imkhins
Bruce ¥006 Fo BA /23F,/243 (104 ir 2005) Al5O Viclatevig SiXth
4AM 2NSne£eat) “7 O07-E “yy bec face pytely fO0? Fer) OKLLPCEBMS era
Commun Abepje peteced gn wnat. a7 LP be8 COUAMSCLLUMACCG
telabe Fe baega lols eat Les Grim iad! G21 Vickery (UGFES ALU eG.

h and lel (htped , Lilee Use, "MES Lrualtery 0c c¥Ly PIMECTAG OF

Hl les¢l Pap <reo Le f0t7 Boer Lach ak the Fore GotrIg (5 F
Vola Lv oL feec. pro C25 SY2L5 phe La peer levee e wt, the

{

yiderlec, obtained pursuant

      
   
  

perterchag

LUTE

bit gh to "“efFechkivec counsel Gadk the VtGlr Ls “(Pemery She ,
SV lececknh

. ‘ Poe ’ a

Coder fF CAL € fA) Viol @reog) BA Ye Feesk S¢tcth oon en ;
- 72.3 LkCE

4 all Triba | Once be O¢V ELE

 

Mpeadements See EX-20, Ex, Ex-2/ EX-2Z; EX
Ex-25, ExX-264 £x-27, €x-2 anc

Loon pas paund tbat SNC Glee LS OTM BAL (hz

| Courts a/$e RAVE had bu celine es wi thr the A. G. otiee ; Dh SILECES

The Sae/6 BLE DL Lrvtopls Qbll I) ULE SP MO2G the Cours; (OQ 1AE | |

li) far vues "7011, Ul EGE 29 Ls bal Fables Shalt fperbter Ett tls lmg¢re tl? zo lle
, 22, |

he Thcbal ce efeGa
a an

mee ae

7 ee

 

ZX-20

COLORADO

Department of Corrections

 

Office of Legal Services
1250 Academy Park Loop
Colorado Springs, CO 80910
P 719.226.4236

Luegat. ach.

MEMORANDUM
Date: February 27, 2019
Offender Alan Deatley ,
CDOC: . 172066. :
Facility: AVCF / Unit
From: Maria Klob
Legal Assistani
Re: Photocopy Arrears/Privilege Restriction

 

Pursuant to Administrative Regulation (AR) 750-01, the Legal Access Program has restricted
your photocopy privileges. You have accumulated more'than $500.00 of legal photocopy debt in
the last three years.

You are currently $-3,458.75 in arrears for legal photocopy debt (accumulated during the

g
last three years). 3B LAS S02 af SRO. .
BLEL SES GLEE E GEE MO ng slo nf
The Legal Access Program will provide you with only one (1) copy of original pleadings filed
with the court in the areas of habeas corpus, post conviction and conditions of confinement. This
will give you one original to file with the Court and one copy for your records. Copies for other
types of motions will not be provided, regardless of the need, until your offender account is less
than $500.00 for photocopy debt. _

This cues ttcated b apy, lis 45 ee Ltbhaa CPINALE ees
Thank you in advance for your cooperafion in this matter. Yo LPre Coast, G20 @ L£00F CR L}. o
Lin able. Fo C3n1ply tutte tauctorce
Yo fiat Bopys to Whe HE, OA.
QNd the Coat f; at least F cape
Nex League C1a A0f2gs FEC Mh IOS |
ea DM? AEE Gad fae! Fe Cli G Cr

ce: Teresa Reynolds, Legal Access & Litigation Manager L Gy ALE.

AMeney Benecaleblice Vie CIAY:

lr dearly Coast thee! OD 6 pypf, ptere’ ‘B G Ttaeigce
£: 22619 B/ ready ordered bey Viel fhe!
£22618 | Ausrk !

 

 

 

23-
Heiriedy

 

 
 

ZX ~)
CDOC LEGAL ACCESS PROGRAM WORD PROCESSING RULES AGREEMENT Revised 8/21/17
All Legal Access Program computers belong to CDOC and, only by permission of CDOC, offenders may use these computers to create. aitto. femporari
store their legal material electronically. All documents created are subject to review by Legal Assistant te ensure ona with

olicy, procedures and restrictions. 4 ’ , - .
m Forced fo Stn, Laud hot betme reed et fers F.

ord processors may only be used to prepare Legal Material as defined in AR 750-01 (Attachment F). General Population

offenders (not necessarily including PC) will be provided access to Legal Access Program computers to conduct legal research and
prepare legal documents.

 

‘Legal Access Program Required Photocopy & Page Limit Policy” and “Auxiliary Copy Sheet” policy apply to legal
material prepared on Legal Access Program computers. Legal document page limits and number of copies allowed are
posted in facility law libraries. Any document not listed on these sheets is not permitted to be drafted, saved, printed or copied.

renters may not type or save Sovereign Citizen actions, Strawman actions, and UCC documents on Legal Access
rogram computers. These documents will not be printed or copied. This includes language surrounding signatures.

(4,Power of Attorney (POA) documents involving real estate or financial transactions, or any document which authorizes
another person to conduct financial transactions will not be saved, printed or notarized. Living Wills and Medical
Durable Powers of Attorney are not permitted to be typed, saved or printed on the Legal Access Program Computers.
Legal Assistants are not permitted to notarize documents involving marriages, civil unions, proxy marriages or common
law marriages. These documents are not permitted to be printed, saved or copied by the Legal Access Program. Also see
AR 800-06, CRS 14-2-109 and law relevant to common law marriage in Colorado.

(softeners are allowed to keep up to 20 legal documents in their computer profile (student folder). If more than 20
documents are saved, only the first 20 will be allowed. The additional documents will be deleted by Legal Assistant.
Files containing more than one document are prohibited, and contribute to the total 20 files allowed.

ont size on all documents will be saved and printed according to court rule requirements. This includes footnotes.
This includes offender copies. All LexisNexis purchase requests will be printed in the same font and size as copied from
LexisNexis (the default LexisNexis font size). All other documents are to be saved and printed in 12 point font or as
required by court rule.

ffenders may use Legal Access Program computers to prepare only documents related to legal matters. Research notes
are NOT ALLOWED to be saved. Blank/draft templates are not allowed and will be deleted by Legal Assistant.
Offenders may not copy & paste whole cases, statutes or court rules into any legal document from LexisNexis.
Documents that do not meet court rules and/or are not complete motions but appear to be notes or compilations of case
cites will not be allowed to be typed or printed. Legal Access program computers are not for use compiling and preparing
notes.

(82 ffenders MAY NOT prepare any type of correspondence (letters) on the Legal Access Program computers. Any
letters prepared and saved to an offender’s student folder will not be printed and will be deleted by the legal assistant
without notice to the offender.

Coe offenders are assisting each other with legal work, both offenders must be present at all times. All documents must
be saved according to current posted instructions. Offenders may save documents in their computer folder only if they pertain
to themselves. Offenders may not store or draft documents for other people. Draft documents containing captions naming anyone
other than themselves will be deleted.

Cio) Drafts and incomplete documents will not be printed except under special circumstances. If Offender can present

andwritten or typed portion of document which taken together with the incomplete saved document on the computer
makes a complete document, it can be printed. If an offender is leaving, see number 18. Once a document has been
printed, it will be deleted. All duplicative documents to those printed will also be deleted.

The cost for printing and photocopying documents is 0.25¢ per page. Requests may be made for both an original
and photocopies of the document on one request. Complete a Photocopy Request Form and Misc. Withdrawal Ticket and
submit it to the clerk or legal assistant. The first printing will be considered the original document and the additional
printings, the copies.

Page lof2 _ Offender initial AD

2¥.
INMATE COPY
CDOC LEGAL ACCESS PROGRAM WORD PROCESSING RULES AGREEMENT Revised 8/21/17

All Legal Access Program computers belong to CDOC and, only by permission of CDOC, offenders may use these computers to create and to temporarily
store their legal material electronically.

(2) When saving your documents, you are not permitted to restrict them with a password.

CB) It is the offender’s responsibility to properly save and close all his/her legal documents prior to leaving the
session. Incomplete documents left open will not save properly. Documents not saved properly will be lost and are not
retrievable. Offenders cannot save more than one drafted legal document to one (1) file.

 

 

Legal Access Disclaimer: The Legal Access Program is not responsible for documents created on program
computers which may be lost or deleted due to power outages, routine maintenance, LexisNexis issues or any other
reason.

 

The Legal Access Program is not responsible for issues with accessibility due to power outages, maintenance,
Lexis upgrades or other issues that may affect accessibility to computer programs or functioning of computers.

16. Offenders are not permitted to alter, delete or add folders or icons, or change any computer settings. If an
offender alters anything on the computer, an incident report will be written and the incident will be logged in the
offender's chronological file. Anyone found abusing the computers and/or disobeying posted rules may be subject to a
COPD infraction and computer privileges will cease for that session.

oa ena Ra

17. In the event of changes to the “Word Processing Policy Agreement,” offenders may be required to review and
sign a new agreement or an addendum to the current agreement.

W 18. Requests for documents from offenders transferred to or from a private facility, interstate compact prison,
paroling or discharging shall be in writing to the legal assistant at their current or most recent facility, if discharged. Only
documents compliant with current program policies and procedures will be provided. Documents will only be provided
in print form, no emails, disks, flash drives, etc. Documents will be purged from DOC Law Library systems once printed.
Documents will be purged if not requested within 30 day timeframe of offender parole, discharge or transfer to/from
private facility or interstate compact prison. Photocopies will be provided consistent with AR 750-01, Legal Access
Program Required Photocopy and Page Limit Policy and/or Auxiliary Copy Sheet. If offender has been discharged, funds
and written request need to be sent in prior to obtaining photocopies. All photocopies will be printed single sided at .25¢
per page.

By signing this form, you acknowledge that you have read the rules set forth by the Legal Access Program and will
obey all rules herein, and that you will abide by all policies and rules of the Legal Access Program which pertain to

printing and copying documents. LMI LIDS 2 MlaeS VZz4 Sz O LAG TS ia Sg,
SCOG+I OF gore

pelerec 4waes Sorced
—~ , / ledle.
Offender Signature: EZ aS Date: /'s af! zy oe =

\ Offender Last Name (please print) Doo} ley pocy [PRO &
| llegat Library hesidant States!
She beard abloal ae (2) nmteenAs Ag? aad they are. |
Noa) GOMF SO S45 yutce SV ont ELE PY ago LING & Le. 01S
| Capycag, Apple e ange She <o INMATE copy 42+ ye fe
Messacd tc Cr, She GoT hav Le Sor e Sat

Ciid sVE/? ail peg odd - Le (0 2S z2ad sthhe Bas lhe

fraser Pier The. lop 1 Spage 9 of AY CF LAW LIBRARY ~e Shest

 

 

senenprenTgnela OPTERS OY, UT AR, RU

 

me fe ere
 

 

 

 

 

 

 

   

 

 

 

 

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

  
    
   

   

  

 

   

 
 
  

 

 

Fr Poel rer er my . Er a Pa Ls
oe x” " * . ‘ . oe ye os
-* omet My a 7 . ae ae © Bot 1g 7 ,
sy. 8 ge mB e Lx ~ ZL / Of Pe, . o wan Be . e
ty Bootes vt” Wea e “US AR Form 750-01B (QN/IS/16) a
tt. : . es = COLORADO DEPARTMENT OF CORRECTIONS mo “ a
Tk a ne #, © LEGAL ACCESS'PROGRAM ‘ ‘ ro te gs
aa 4 8 . wd
hhoce @ [. zp Oa ‘PHOTOCOPY. REQUEST. FORM. _ ao "
. eR a , 4
; LAST NAME: Dew len, FIRST INITIAL: AE voc 4: 4 om z OEE
or * “at 5, ere 94 ot”
eo "FACILITY: AVECE — , UNM MIERICELE S* “8 BS pate. SUBMITTED», 3 VG. ¥
| ‘ wa : * J ~ %
‘TF yp ‘LIST THE. DATE OF ANY. COURT IMPOSED DEADLINE. BEML g_- os a 7
% A signed and completed miscellaneous ‘Withdrawal slip must: accompany this-request. . em z a ne
* ‘Please’ list each. document to be copied on separate lines and inchide’ description, number of pages you ‘are submitting? and number of copies you |
mts * __.are requésting. Incofnplete’ ‘forms will be returned ot deniéd. oe thw 6 sa De FER at ae
TE Bae 7. aH PAGES. ad ies * "#COPIES, ae 4
ipo DESCRIPTION OF DOCUMENTS SUBMITTED - SUBMITTED. 7 We ss APPROVED: ges
| Difitlieg: (12066 Fetealibl JSId fF, | DENIM a?
22 a ‘yen se & /*
CS: sat y DO: Cl. oh: vt, Recta v, _ ey Aye? | Cases)
so m a . ~
° . wd, a Be
t Oe. Die aveeent 16 Cae we eo | ee pt @,
4 2 3 ae 2 wer 4 po aM =} 3"
‘ Gx. RN ry nv. Qing) 2) fs: * & eu et i 7 2 ° oe 5
* wee a - 2 < ge
; . ( ¥ 3 - ‘ = Ya ue z tim
ICDA [Els ind: 214i Q): uy nee :
' : . 5 at . ‘ 4 a = ' me
. ; : oe OFFENDER | SIGNATURE (REQUIRED) * ~ t en
Iba. & DO to T WRITE ge THIS LINE — OFFICIAL USE ONLY an .
j “NUMBER OF PAGES RECEIVED: _] ee TO ACCOUNT: $ eae
|}. "| «,,/"NUMBER OF PAGES RECEIVED IN peers By kt! Hees Santa! h Yann any ae et
; , ou %  F DATE: RECEIVED AT, SENDING: FACILITY: A a Fe
Hho * |: DATE. cores 22 288” LIBRARY:MAR 2 2 2019 a aaa
if “elo? DATE CoMPLETEDMAR 2 tem inet me
Tk # : : .
aa |* 2 ERK PHOTOCOPIER inrfaLs: OD
¥} . 2 | METER END:. RASH [+ ie ee ty ; .
\f «  [METERBEGIN:' SLY 246° se ce }
{K* "| ADMINISTRATIVE-COPIES::__~ Re (: ef a ae ep
aot _TOTAL*COPIES, To OFFENDER: ann DATE DENIED: MAR 2 a 20 9 a #
dfs wo ~ ers tu BO
3 Your rejiuest has beén DENIED, in whole in part’ for the following reasons: neo i
: » PS
J __._ Your request ‘form was hot properly completed (Missing required signature, last name, first 1 initial; full cell location; facility, unit, tier, cell, ot
if a, DOCH, date, étc!) " aa et
. ____Lettérs to attorneys) ‘must. contain a complete ‘tailing address and attorney Pegistration nuiiber: i” - A 4
* The material you have submitted does’ hot meet program definitions oflegal: ‘material, as described iit AR 750-01. seq
; __ "Your photocopy request exceeds the’ page limit established by the. Legal -Access Program (see attached). Also see posted photocopy policies. ,” 5
‘ __~_ Regardless: of your ability to. pay; you willbe supplied only the required ‘number of copiés as.dictated by court rule or.statute: Your request is
4° in excess of those ‘requirements: (See attached). Also see posted photocdpy policies. ag eer “ = . nak .
db You have not submitted the documents to be. copied. - " 2 ™ 2” Re stg a te OO
Thue 4 —You miist subinit | a compléted miscellaneous Withdrawal’ ‘ticket with your, request’ , regardless of indigénce status. & +* “a3 3
hoe . Attachinents/exhibits toa docuinehi t miist be: submitted’ with the original document, even: if the original i is not beng copiédy yy o# 4 a *
. ale _#Your acéoint is in arrears’ for at least ‘$5 00:., See ‘AR’ 750- 01 fér-additional information: . wes
" " The Legal Access Program: will not copy ‘ARs? 2TAS, OMs, or. material contained in the law library, even as, aitactthents/eShibid’ (Exception for: x
7 . cnon- published case-law to be attached toa ‘pléading. ) . Ba. s % 2, 7 4% * :
dee __.. "The Legal*Access Program. will ‘not copy: transcripts, inconiplete’ documents, altered documents, and/or blank forms’=? 4 a tf at
de : ¥ __* +The Legal Access Program will not copy: non- original documents, previously-copied dociiments,. incoming comrespondehed or documénts
af ve * a+(account. statements, mittimus, etc. D> grievances, COPD ‘appeal: except as.exhibits attached to an otiginal pleading, being’ ‘filed ‘with the court”
eo % “or. ‘attached. to a letter to a'judge or attomey of fécord. “Your. Pleading, must include a'statement referring to ‘the attached’ Exhibits i in order, for.
‘ re * “hy %& them ‘to be copied: # ae Reap * a rs aeé . bs 4 i. Sy ate
| Ee . i _ LYou must show the Legal'Assistant your: IEP. 6.191 5 motion to receive 6 month ‘account statements. » # “ # / ea
bose. “*_Documents' ‘Containing UCC/Sovereign ‘citizen statements:or; sighatures will not be ¢éopied, .nor printéd fiom, or: saved on, _ law libraty ‘ me
Ape - compiiters. -* ee EC gt ia “pe . “ty & op ie a a pe oe
Te . #2 - You may Bye your request into cémpliarie and 1 Fesubit oS oe a @ BO ay
ee SSCotnés VES. < Uae ave.~ ON) 2” Copa ay . an |
TF, . ah ; » “el
ape 2 te ; y . - :* y
Aye : 7 7 ~ oe
qe oO Be yy \A ‘Attachment B- x : , bs
F a . Rake. Stes Fils mere. bowen "fe. *
See ha be “Oo oh 4 ha é ua
Oke decane t Ove. Peo ed," centri bade, te she stokek go A. >
, BOE; se
dir "29082. Po es, oned . , OW ga
. Fa, a. * ee
PR “s Vege Sa ge e ne
. eg Tg ofl ey h hae . wt o MF aed _f ae a
- . : Bey a . & he, . F - vt eT
7 ofa ‘ - ft on ‘
3 a x oy ye a oe i - i“ BE BS oe re a =

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

  

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

   

  

 

 

 

 

 

 

 

* ‘ * of -

: "or ee EE, xs = 22 ee me : woe z
+ e . ey. " Ke . . woot &
Pe we. ho ae, - lat _AR Fotin’750-01B (01/15/16)
* af q , . ras -_ GOLORADO DEPARIMENT OF. CORRECTIONS " * : e .
a . ™ * bone fe : LEGAL ACCESS PROGRAM, 77 ,*
tho < 3 + _ ve
eo “ak PHOTOCOPY: ‘REQUEST FORM,

bes" iv “ , / . a
i 3 LASTNAME! PDE Meee ._SFIRSTINITIAL:* 7 ; , 7
y te ‘ se *
[ ra FACILITY! Az Le Z, Fe UNIT/TERICELL: So MB: F 3p DATE sustarireb: ou

toa » , sos

| eo ‘LIST. .THE DATE OF, “ANY COURT IMPOSED’ DEADLINE? eG CLee & “
: Core A ‘signed and’ ‘completed: miscellaneous withdrawal. ‘slip inust accompany this request. > a “om i on .
1 i” a Pléasé- list each document to be copied « on separate lines and. include destription; number gf, 4} you are re stb and fiumber of copies you | a
§ . aré requesting. Incomplete forms’ will. be'returned or denied. ~ aan 5 * “s ‘ a a pe Be |

Soe oo “#PAGES @ | she EH COPIES: |: # COPIES : .
| By DESCRIPTION? OF DOCUMENTS’ SUBMITTED, — SUBMITTEDA p REQUESTED ” APPROVED ¥ none
Hoag off EX hi bt#E. 2 LOGbE. WEED : ae 2: |47 DER
Apo fe “a we wie “,_? Lor? FP.
1 et “oad. Os Lo ele, Mitten teepaymak A : ee D

a . .

i . &. No. Original: anctione/ pliacig —
a 7 4 1 :
1 agp “T, Hee os ae rr - * LgF

. , 5  ® a. a ‘4 . z aye

i » aie" ka 5 * Fe aw a ree
ae
' boa * . , a.
Eoathy OFFENDER SIGNATURE. (REQUIRED): - 5 ‘a = — , oe : *s
> ™ “= DO NOT WRITE BELOW. THIS LINE = FFICTAL'USE:ONLY_ 7 «be 4 .
“NUMBER OF PAGES RECEIVED: , ET a * GHARGE TO: ACCOUNT: $ <v ; ta” re
L ‘ NUMBER OF PAGES RECEIVED IN: PROCESSING’ “a RoR if? . a . * Py *
Po DATE RECEIVED‘AT.SENDING FACILITY: A ; ygt of oe
‘ wo [DATE RECEIVED, ‘IN PROCESSING LAW. LIBRARY: ) Oe . : * " woh :

Pe ° of DATE COMPLETED:.. MAR nn 7 2019 — _s ee . * i oy
wo” 2 2 a ee . Doc EMPLOYEES ERK PHOTOCOPIER’ INITIALS! 2 Jeo, *
ie * | ern END: G72. etn E | s
|p =“ ./METER BEGIN, RAB | ss . . DE NIED o i ea
i _ ADMINISTRATIVE COPIES: : I v a » ‘ ay 44
ion ‘TOTAL, COPIES TO OFFENDER: Oo. = Be te DATE DENIED:. : tose . ”
Ie f j " ny as ge “esa
4 ; ¥ 5 Yobr request has. béen DENIED, 2a, whole" 2 in part, for the following reabons: 2 ry: , x ‘ % 2 q
1 . ___.Yoir: request fornt was not ‘Properly, completed (Missing required signature, last naine; first initial, full'cell location, facility, unit,'tier,-cell, ©

qe ‘DOC 4, date, ete.) . * a . Bee a “ ss
. Letters to attorneys must contain a complete mailing addres and attorney fexistration numbée. -_ & . OB
a ’Thé material you: shave subinitted doés not meet program definitions of. legal material, as described 1 in AR'750-01. “apts a fe . ra°
# "Your t photocopy’ request exceeds the page limit established by’ the Legal Access Program (see attached). Also see posted photocopy poligiés: er
_Regardless of your ability, io pay,-you will be supplied only the’requiréd number of-copies as s dictated by court rule ¢ or. statute, i Your Fequest iS . tae *

re a? "in excess of those.requirements (see attached). Also see posted Photocopy Boliciés. ; % a” Me . “s a
an o* oa You have not submitted the’ ‘documents to be copied. SE a ee ae oe mF Boots
fet 2___*You'must'subinit a completed miscellaneous withdrawal ticket with your request, regardless of indigence status. ok sn 2

a at Attachments/exhibits | toi a. document must Be submitted with thé original “document, even if the original i is not being copiéd. oe ‘ " foe

( ___ Your account is ih-arrears for at least $500. See AR 750-01: for z additional information. we " ¥ he

in The, Legal Accéss Program v will not'copy ARS IAs; OMs, or ‘material ¢ Contained i in the law library, even a3 attachiménts/extibits (Excepilon for ve

: r. ndi-published casé law to be attached toa pleading. ). ms eon? 3 a .-

Se The Legal . Access Program will Hot ‘ copy: ‘transcripts, inedmpléte documents alterd dociments, and/or. blank forms: . e x? “soe _.

* i he Legal: Access Program will not” copy -non-original docuihénts; previous! -copied documents, incoming’ “cottéspondence, or_documents-

x : acc! atemenis, mitumus, etc.), grievances, COPD appeals; excépt'as exhibits attached to an orginal pleading being: tiled with the.court’
® * Or: d- a. Les e or ey of record. Your pleading must iriclude a ‘Statement. _felerring to, The attached exhibits In or der for’ -
SE, "K them to bé copied. v= we oes * ae ” eae Wee * mn
a ‘You must show thé Legal Assistant 5 your IF Por 1915 motion to receive 6 nfoith a account statéments, ° _* “ at es
= Doguments” containing Ucci/Sovereign citizen stateménts* or signatures will, not be copied, nor; {printed from, or saved, on, Jaw‘ library »
omputers” 7 wae “eo x . , 5 FO. : FS se
ol’ may: bring your request into ‘cémpliance, and resubinit® a oe 7 to eo Me & Mg ° wo re
Other _ es arn a Ae aoe
a2 a = * ef, _- * * ne: x a nt oat @ .
oe oan + Mg BR eis Attdéhment B= ee “2 ape TO Sgote?
TP aa tL Ba Fg 7 * 2 ’ » “a es 204
e seg a4, et, Page 1 of |. ao : ; pote Cae at Sy 4 be oa
* oy ¥ a eo a oe. d . : ~ * 5 . a “ & . : . ; y A 5 boo we Bok “* a :
20052, °F 4 a re Pe Bee we of pn aoe
wo . ee Poa FI
Soe - BE yk ‘ a * =, a wie ‘ a

 

 

 

 
 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

   
  
 

 

         

     

      

     

     

 

  

 

 

ae oe t oer "5 x 5 7 en ar TT ; “rman mene ww wes r
rg we * 46 8 * = 5 ey ee o . oa
go “ 7 2 § a 3 wy a - ~ ak
Lt me . s -23 % ae » ae og , ms
Ju? 2 3 phe a7, Ses _, AR Forti 750-01B (01/15/16).
. . = COLORADO DEPARTMENT OF CORRECTIONS= Be eo c «es . 8 ° |
ai Bay . > we » LEGAL“ ACCESS PROGRAM . . . et Ss
ye ot é t, . wo 2 me
ia, y osé “PHOTOCOPY REQUEST, FORM: ‘ Me 2
eo oo —s oo
ane [LASTNAME! . Hf toy _ FIRST, INITIAL; fe _- * *DOC#s LZ. 2 2 Zz Zo. wr,
fq " oe af’: * % & " E "ig 2 ‘ 6 - .
nites “FACILITY: AAUP OE UNITATERICELE: Se B: a2: “7_DATE SUBMITTED:, eo
"4 LIST THE DATE'OE ANY. court, IMPOSED DEADLINE: | - ZB, Vi Zo s yt
a oh signed, and completed miscellarieous withdrawal ‘slip'must ‘accompany this request. a “ o a ac
~ Please list each docuthent. to,bé Copied on separaté lines and include description, number of paged yot aré Submis and number" of copies’ ‘You. a 4
“ “Garé reqestifig. Incomplete forms will-be réturnéd-or denied f 3 _ ee 3 a t
ee wr vm #PAGES* - “# COPIES -# Copies S Cw al
on DE SCRIP SfehisemePas tapas 7% | SUBMITTED REQUESTED. See . os

a a To, we F . " 7 + . ’

BOON | Oe tiles Edel CIP EP. | fies) 2: ODE pe
ee de 2 ; af A= ; \
ee Fn The 025 OF EL BEEP Zhi VIZ DENIER) :

. wa “Ts 2 4 i

 O LUSDC, Fon. Dishick FT ee ae

¥ ny ty = ae = > r . je P " v2 > at . .

i 2 oe O§luinn bia Pe: ggbert hy Ve, eam « | A AQ 4 * es is % zr 5 BE,

ee "tk 2B. Dir & ik eee BE se Me |

3 es weal, BS Soiabiditata AG: a x. . f 4 & oe

. ENDER: NATURE IRE : a on .._¢# i
ey ° 0 NOE WRITE pone THIS LINE* 0 CIAL-USE ONLY ‘. 7a eo “a 4
= NUMBER OF. PAGES: RECEIVED:"_" VSO oe : at
ee] NUMBER OF PAGES RECEIVED IN PROCESSING UR 2
pe é sDATE RECEIVED AT SENDING FACILITY: a ee ° so) ”
Ie. EL, ow 2DATE RECEIVED IN Wipiani LAW LIBRARYM) “ af, Hoa
F a | * < ve * 7 < Yeo
* *s DATE COMPLETED: 5 a ae bes 4. * ma .
x % a Bt? Begs fy) fos
" . wea, fc a Wd “ae ome

acy eT “METER END: hy 24. SZ a : : e,

} | METER BEGIN? QYtS 2. Pe a ane -

} 4, [ADMINISTRATIVE CoPIES:. WS ys Ae . me meee fo

wee S Le por

, «2. {TOTAL COPIES.TO OFFENDER: AEN ‘DATE DENIED: MAR: 2 5 28: af

a, 4 oa = ™

; a Your request hiag béen DENIED, ? in whole ues. in n part for the felling reasons: s < 04 ~ RA Baar yo

P alt ti ener a Oe doe , ™

: . _£eYour Tequést “form. Was not proe erly compisted (Missing required signature, “last name, first initial full éell location, facility; init, tier; cell,’ .

Pe + DOC #, date; ete.) Sos hg * “La «4 rr ¥ "

«os * _. ‘Letters:to attorneys, must Contain’ a complete, mailing addresé and attomey registration number. . mE Eg "on ¥ “ * we 4
he ee The material | you have submitted does’ not meet: ‘program definitions of. légal material; as described’ in AR 730- 01. Swart" woo
* ie Your photocopy request exceeds the page. limit established’ ‘by’ the Legal ‘Access Program (see attached). Also see posted photocopy policies. mo
fr. bez Regardless, of your ability. to pay, you will be supplied. ‘only. the required number of copies as dictated by court rule or statute: “Y 6ur requestis . -.", %
« w- if. itexcéss OF thdsé requirements (see attached). “AISO see postéd photocopy, Bolicies: : oe Pek eS ae

~~ OF a Be, . “ Raa ‘ *”

Pe a? You have t fot’submitted the documeiits tobe. copied. ~ 73 *.. # Be boo mee "
a wat You must submit a completed miscellaneous” ‘withdrawal ticket With your Yeduest, regardléss of indigence ‘Status: “oe Doe ta Bo, 7?
yet se Attackiments/exhibits toa document must be submitted with the original document, even if the original is not-being’ copiedf eo wn ‘a ame +d

be 7+ Your account is in.arrears for-at least $500. See"AR 150- OL ‘for, additional information.= wo, a” '

‘ . ‘eT The ‘Legal Access: Prograrh will not copys ARs, IAS, OMs, “OF material contained i in'thé law libtary, even Es aticinentsextibis (Exception for® = 4

5 - & non-published casé'law.to be attached. toa pleading. pF . i we tg . * sep f

Hace Sy The Légal “Access Program will nét copy transcripts, incomplete’ docunients, altéred docunients, sand/or blank forms. wo 4 8 a ' a

ts wre yy %_ The Legal: Access ‘Program: will” not copy: nonoriginal , documents, previously- copied documeiits; incoming correspondencé, or. documents” , -

[ay (account staterfients, mittimus, etc’), grievances, COPD. appeals;, -except as. ‘exhibits’ attached to an original. pleading béing filed with: the. court, ¥ Z.

t. " OF "attached’t toa letter,toa judge or attorney of record. Your Pleading must include’ a statement referring’ to the. attached exhibits.i in order, for : 3,

ee ak, fthem’ ‘to be Copied: » “ "aoa u 5 rote \ HR
. . . 7 2 You must show the Legal’ Assistant yout IFP < or “$15 motion to recéive 6. month: account statementé, - 2 * ne gt eg oo

ae «,Documents* containing. UCCISovereign, citizen. statements or Signatures, willl not be “copied; “not, printed ' froma, or: saved" ‘ony awe “ribfary me
o AS eon mputers." * kt oe tae ake oy
7 : ring your're duest. into compliance : an Submit: ; Gz ad . ets aan
a Bean Buse ibe ake Se a etki act: Rib bie AFad: Site.. fall: “ae ji 4
» Yeh: Qn «OF inks oO Be 8 thy Oe cat ak. SGD: .
wae ge ie fe ..
HL son Acownts lene ake be. nase A Gd, ‘en “i At” > oa
point € fot ai sas" ive ctl bk CRIS! c OMe. “i. a &. ae
sre q 4 ty 4
: ‘Miclabeled: Movin ‘al 7 nbd tote, -Qast Ndenz | ‘Doe: i
Pa *- a ix
pet acre dog to Sze , Not sesee wted a8 ube ll ~ no © Siete ing
fo: . - tee 5 ,
“ ‘ee s Be us we, ue * : * o Pe “5 ; 4 oe oo a 4 . . a # .
- " + wie =, fe F % : 4 . ‘ e a eo “a ™. 8 ae gt “
43. ‘of mee ie gS fe Be te . _ 5 f Shot le ee mm
a EX-27 .
USL 5 DC Form 200-2C (03/01/16)
Ca Miscellaneous Withdrawal Ticket |
Date 6 25/ (7 Amount

. Offender No. MEELES Fac. A 4 < EE Unit S-h5- s7 3
Offender Name DEAS fez, AE ’
Reason for Transaction legal ‘MUe cf Z to LA. - Se Ceo, OI f-

 

 

 

oo

: T hereby authorize this smomleshelany deducted rol Oe. my account, Qe | ( Y
Staff Authorization: , y\ Tre.

Printed Name

——__—
Signature eae
ottender Spay ~~ oe

~~ Deastlas hes 2
I 00 / one
Limit oh?
Rsk Ma. Me
Knows: x-

Pg- og Pull

 

   
Zx-2F
hg - 430
. -/ AVCF Form 100-19C (12/23) ;

State of Colorado i
Department of Corrections

, . . REQUEST FOR INTERVIEW
Date: be CF, (9

Name: De Atle, A Reg. No! 1 2O6G
Unit: S -B Tier: 3 cel: s
Audience with: 7A ce. tsar dey

Give reason: ZT hAgve 7 Court adhe

to "dD 6fht6n Gad whiitze the Curie,
batt -apprce ae farm: Hobease Corres
2¢ USC 22s¢9 (with the assishente ok
his @ase LYGOAG Co ov the facile
legal 45513 tit) along with the.

toplcable. tasbrackoas, at UW

dod, ws courts, gou, Sudge Gallefe
“LS. L29AG CF strafle Vadge, eles cel :
BAS8 6 fou F Gave Ne +4 <. cur ong: ME
dad wet nel ga OA bene te Gg jet tthe

2 fea f- 5D at
7

 

(

w

 

 

 

Saw

 

 

 

 

 

 

 

 

 

 

 
 
said hes nek tds Gg Mhing
Luc th LEGA / ma bers Ob
Aragon E-tNG ¢ led Mia y 6 6 OSG.
| Bad asked tr < to Seud Gini
[Ke fe Ihc ZL ded. L733 fees Once.
O5 oF Get, Cau You (lease
nel me ge Me éavecak
Sem. 3th s order US.
fools this either 7 he
timc franc.
|
Thank Yoad
Alyn de (Tee,

17 2066
IAS Db cetran Court vionl address The VWipal Gas ron, f
ZZ2IE See ee) 7a che; cat tae. wnmate, “hio asurF Cee

peti and Anoeds (050 Geter thinate to Jolla hie
Cog ced jot Order Kridal leg CHS HM GH Eten LeeneeeS

\
é ate, OG $
Cho JUL Lo low FCS O1PETE, (he rpmret, @G/

“irr, J oh} jeer Yo Geablugey Gor7O7¥ BEA 4S WED
Dnyestes Yor Aas Shad cor Uw raess ead
Veeeun cals Sbeci5 ThE CS YRo @0n Sri cee

by vu 27 t4? uctved, Yeats (BOLE com = fron

Nsetdevrs baw Lele veg BEL
fruplee Lov 0-qo be) MA E845 OVTE 2 C71 0S geting al

Ue Mietods fra VE 3 A ott, Yhof- SK eg. LAs arts, AAAs C0 , Cledhs
LflerfeZ UALEL [ED 6e Gra wackons Logi “eo CONS
lecth Prissas , Sel, La) En Foreewat; tO Lfsct CET FED
. . 4 ‘
arek the 12MOteS high, (Adluddng SN ee7 122g lesa’ mail
IMacl fraud, CMLaureeg, grader eg Changer Yo he mals
hy add tng of” PERIIV AS Parts of Khe wae! Hg pale: tig
aheanGes fa he Heawcarené by ak SCEMGE. the thing pes
doy Leehep b- Ly’ £ per .

On plates Stuherg- fi lls, Fhe ahangiag ~orf¢=s at the
doedarent, maleing Foe Hadid mot lar Vhe tours
che Ped Fable, (et thie veg , Krew i fries Bayaepa, fez. ep,
Me, Sk wmoeltons, Limif.

; NG US Oe Pro glans Ye
ln tealley aly ae le < 7 » MES

ee rercHalte twork , thee Ph
Hee’ le [Knows TACS 2s tlesél take oc ‘Showin fv)

feecy eG, (litter hae “~ CEM: Core Clore
Sorry pfitan oatolink, Fhave nat foundapen 50fr

AFA A FEELIN SE, Tt

3C,
|) Aotes Lom dhs fl paper-and £ 0a /GEt BIg OV 2 f

 
2ALD-+1m esc,

f
!
dy pect violatiin ol boty Federal
Bnd Stabe Borst ibis fron (Lad cz.
Shatekes

I

a )

OQ witb vr beat be Lo SE.
5

 

|

bg tne State. ot Lolerakto 4 oo

/ heii 5 JSudgemern aad Serbenge (S 677 Wire Yt HAEC
t ODL both Feder alanT State, Aarstittuboral baes ai A HAMS

1) A Tht bg / FAL S GA VE ge tase,
Ce,

ti - . «
ahios? (8 (4 Beet V0 lattote OFF

2. Lecttlas eon bey tat
Artitle IL, Seetisn @5 0F the Colevado Constiticdior7 AVA
Ye Frc£L*n Amendmear £2 thc. Cou Led Stares Con stilattov)e

IS WeOtleys has made factual allege > fe eslablish

A fI014A S480 Show sng OF Lowel LLACCE UE ar
Lerbigen ent

don linemen f, 2a 4 deren strate? <v servo Ss yo?
of 4 Fandanenlal C00stlu Leepal reg bk, Jia late ow te Cala
Coast, By Fiele Za Schon 9s fl6 PEOCFnX) shall Le pepyived
| OF lbeclg twtlb oil Whe fora CESS of 4orve FL LAY, Tht bal

| Law. ip fis Cas 2, see Le Exklrbhi¥ tw VfW§ Cece

a dM prok fated As (i202: :
We The Slakof Colerd So vtolates the (Feats, AGICEINE!
olin cra LLU CoG Ex Ce MOG

 

!
|
l
|

  
 
 
  
  
     
 

a

A :
that they Shipu [alet | 2 Tree
tf (PO p fare (ir Baad tae © cle raeg

Couy bs QlaEer oO { poraw (Cod
of the Sabyet wa ec Levisdito0)" aad Cen cva/

Suri sqdiehion Over ftre Tribe 647 elude re 420 mem bes
Mav? DeAtlez « see <X-A-F and Lndectrnednt ot paws , Hed hy: hts,
be ye Shete of Colorado ~ Sia hes their celee ELS! hee

i & 74 . ( . ‘2,
Constitutions of the burs Amend mnecat, beglts +3 ACawaS to
The prev biple thet cer iapedd

) Chang 0G th emake “fp 0

Sree eeceeenneenerteesinieeneritieniieteneininteimicboree

ee

Whe courts (5 Qlearlg established,

i Val) Sa7(S5/b/), 7am per ng, opening

I he PAL age, tu ale/02g Changes ta the Legal doacuucats -

f np bes Legal mall 1s Lf 2 (92-.63F 6b6.V/OUS5 aad tarmal

Many) bestler ot the ’ights te A@€@ess fess fhe AEE

has been clearly estghlished bar SomatTi7E Now, San kis
Vv. Bracaz 06 E.Zd (232% (2¥3 GEE Cer 2605) 32

eh
2D fairl Sid

: 7 An inmate Pas & Firet Amend arcal ¢tG lof oF AGL
A CES
fo the @ourts, the snmatces igh af Aatess dejends
Ley 2 2
PO (168 ViGAL to e/hechve 46¢0SEl Gera <Lea/

by Tt . s
BL O~ i La tcc Fereace Og fUCEO)
(C1415 VL 04 Cov Witte 6a brains befeseccer Gn Lintitiabes
oe a V8 doudsel tohich relate ee lege (¥e, et- l05
v pn iicbsie ys Yo
. ee oe Chien 1s prob bthed, 2tbe ase, Pestvasren
/ Lfos |
heey Dew Cre Book, J 2ES A [P eS ae aaecss a the
ae boalNarad Aia7parers OF @ li sOnee fre essary
to his sage Appeal ls ORM OC TS, Each Of Fhe
Ls @ Urdlalrow ot Fae five aess, Tn Leu Fefanse

 

fer egotng
tutth the rlGhl fo efllLectrve aa Se/ aad "he teak
fo petite the 0K S Ae wy vvolabvanaf the
Ejcst, Sigthy, AAS fourtecnth iam eat Met S

See Exhibits sent <art 19 FE APSE GHISCE fiurello
Ae Oleg vy ACM, tore Givie Tne, Civil heteen Fla (7 6 MOT3

9 Oe Le has @ Fikie Amended 00 La (Hed SRE
| tit ¥1 O17 | —
Con VE Lh 4h end men! (Aervendaert V) fo thre Ctee(ted Shakes
doy sletee ftevr 68 parko £ the Bil ok Lights Bled 200 VEASE

i AGatisr BACH SE ot GF ouvemmenrl Qu flict 1F9 ¢

LS, Dou ble [EPL {70 PEZEO") shall he svhjet foo The
DAME 2 FLEMNST, FO Le feseee freak ceo / Soparcy & --

 

  

!

{

{ Like ov btvtb. | |

i the Tribal Cott lads found AAT ude Wan deatey

Tt bal bY) etic” LAS pot Cectll la O 4 AAG OCOUWNES

Ceinvave fed by <aitd STAF© ct Caled ELE; Styl B LUO F 70
yes CL UGEF oaHteg Cd

5 Te-thal A S Con Se COM So sccetcnl

Fa ti alg See 7
hs LOOSE fia 00 Sb
Treble GLC Lyte e Ytitbea | SCIEN
3 . Ltrameco hep

aAcgey Hea
MNO te ala (WeSe
Ba Ve bal CsA of
Con scovealtdal) Ca FEU EA
SEle3 alloaned bg the,
| QAOb ye Sof

| JO. Ql66 Frads Gad trcders Thal The hatGawe Vloltve as

: a Lu prole. bia F fish sarvendered 678 Saver ecnsey (earecca kbs

: £0) Bt Y Wag Thy S Tivhal Mouck fucther Frags Bitid OLE S

Vt hae Crdered an Fnpuntton aad has Cetad peed Fhe,

| Saves bMctrean sveratlaf Fhaese Wt hal aed SPBFE GA
Coblota#o priaglhlors AS @ Wal,

Ve The Tréhal Coar¢ bacther Lands ata AOE OACE

| SR Tp rhaloasinef ADlLE LLU BIOL) EaGSCLV? lS anak TF ieal

Distt ec TAX Bireclt/$ Bll (er SRE bctlev ical al theecbs

Ql fou ele d | Cudibed OY 10 Slate oF Calorako,

Depart ear aL Reve EO? BOE Fy ZOGE EOI], ZO FLIF

fo Oe good bY A tm

DG She C0ttI (ETE. Baad Full AEE COO WE

i sold ts The Trane Fee (ENC S

JL GS Al UCE el The ThE All

Tiibeall adiowed Fe

 
  

 

 

are all found
be Venu, ALeol

54 The Ualue BA
by Tpbal MCA | aA
Lov he beter merit oF Sit 2 )
pe. weed by Sno T/A forcecr J/etrent all L106 $5 tstlby
Lon ar Gompla rt at ary 2 The—

Trchal oested ey sev valto) £2 5EMN abound Ut Lal

Dt cf CHL dg edi 5, 42° Lone AUaNGe LUGS aslicq
4g he Made be fMe Alevado Le partncca’ éF

| wZ2UTUE, the Webel Court four? thal Bore wm |
the Cans varlov) CaSEM ete TAK ered! + CUE
re lens LAMA I QuAacte”, Sheet tC00e fDeohe”
WIGS THE alos ced; VDICUCLE fo he peter ed Or
Rudbed AGA? : THLE abet bu S LU eS been
Dwell 2 AGE de 2 44501 SA che { Apuc -faat al

CGS COVE (tO) $2sccv? cont (2 bredieh AGE fount Ke)

beaell good AAA L fill Ualte, MAVA™G ffee

é Hg ec Ali tt
A Ahi0ke FE Zyacpl Them QnA ¢o & aed .
Let of, past Mee cqope

None Back: lor | ,
S HZ | 3¢ pocrntand Wes

 

Sor er

 

 
| cents Sot
; [2.. Deeb be [eo pards, (GAMES SRat Vhe Shale
| of Golovade mush Memes all barges @E

| shown to The Stafo of Cfovadtd ware VWISS

| OUEL YO Pls Yeare,
| 19. Jes patdg “gtlzehed” tl pet) Fle jUry /S ever pa Neled 6114

SATy 7V(a /, LV fer SLL El!” LIMES ZE Sworn 27 des rh
Q ben2ah (rial OF the) @ Oleg 1B aetepled uingonditrerallg

Ct the Thal uct Granted adding fo Lichard

| - .
| Naws and dian he Cttey Brants at toomunitg,

|

| B29 uc ’f the Tribal S00 1GX nwenecabe be, a lf
AS Tribal 1 207270 Ss Bl! tet ll Oil f- Cb je2c/7 Or] and
:

    
    
   
 

 

 

Or donkLhEes, OL of Yhese Th thal wwe lle é QE
nade absilete aad @ én pare UKEAUD ALL
bSel/ PaSr- the footbed F- OF AAG ADl~eal.

/5. The"sapremaag* taagel ss Me most ta parat

OL patrons CLLOP? LE A25Q bes TAa@l PINES
Laws and Teealres rake

law 227d 4nd AL SARG ES

Gave 7 ¢7
I Constr futicn @% oS fecleval
f Pre Ce VeRALe CULL stato
fO_ OAV E fo thar priad LYLE toy Fhe Coes t FP /
Je, The Titbal Loatb Orde 5, AGE LMA Zh (pjane 4ia77s,@
by the Slate ob Colo @ee

Stipulated fo AL 6. Te@liEs aaep ted 4
Beacra/ Sohn Salter AGatd

Ohallenage “EB Ge(G 2 C0 ~
aad weh
FRCS

 

 

| .
agreecr7g Gs for @cdlo FFANNECS

AS ACk LIS Ss by AAG OM SC Ltioca?t Bley
Tp 1bhGl Cour’ Or Li dered lourl & tl wade 2b solar.

QZ Wandar]e [Bs¢t, Apfeals Bre L210 4 fos SOE ar

flown 4 2o2 f C1H ein? c Batt 7, | oe
/7, The Tet ha / Court ha § OI LET that YDS a Mish

Aourk Yoda EF Lolject and b1der GQ? NE UTE Indian (le
U, Ltfah 14 4 Ordered SAIC 09 ULOLAOY atkie (al fyow?

. perdi chro Fé
Pro sce hg Laaan. and Colol ad5 ba eked Jae “ ber
praseette (AEE

 

Ly dian and Clan DethHeEy Virb

_

35,

|
|
|
_ BOM pie seb '
/§,  Sfafe 2 L Calatado 0:24 downer Wed 90 B tlie GLE S

AGAUISL Spe (eb< PAT iba Wretale#v§ , USE S Cll
wve peguircd fo.Lf- SCE tour”

Vr tho an S Trche| VA caPas
Z tll b€ pursued FO

The Loa 6 uruet,
UGA) 7rche Ql2eS

Pree a ee
Denes THOS AE Yop The
Will havc ae ae pion tla
fac loaf ah bppeals,
TALE [5 _jUs Like the UTE Lr
the State od LTE, Ql SMe SAU, THE LOH
Ahanged th Al as Dot) Vou Lecderal Cour - IJ°Ige
aad WNaegesbate AVE fJOAW pegul a te Cppl¥ ro
Euiding 06 The (0% Ee Mocee bs LOA pEBIS. VOU

: hauc ho AholsE, Graat the iS Alakheces GE CAL
UM) VA WES 5 Tribal Mabece lies peer Crant<f

And (eleise Car De GMleg (1007 f
| nen, |
/Y, Tilye4 AE MSO, LOOM EE = wtllr BUI LELS—
/ 42 THE ths. Carl

Bh at oesy and Gert: 47 APSE Ae
wer~ SMELLLE COA Bh oct

 

 

i

cali QCE4 teeth Fo
one gon ae a eT i, Leer federal C65.
aul bi GOs Kec Gh ey~ ot, (N= JOE Qe Coal -~
vf Appeal? |
20. Vou Leo The Frphal Lead JS V(G hr Lak lyon Mad
leran lt THE Ld. §. Mahegs , Hist like the Tr hal
Court has,
2 a judge CAN NO L pile llega lles
22. 2° Sh / cf te The Conve La (ee Lid 0G ep Jel l »

 

 

i .
ys pbb S$ AAVPALIC Shalem 5 VWALE ee 602 64?
ti Cour fe tou mead Fire base lye Gest lEE LAE
bn a form nak bccvig fi. Wed 0 f- dot calle C007 EH? fastleg
A |
 

 

 

Pees ence

 

 

Lime FG LtIAg OY Sis Bou rt, SOY Stale STOW.
Sor, we gel the S#ac forar eaele lire, you ae
Adj F LUC LATS The Cort cef Lec: ats along, LP Ote/

You Sa, we a0e goo biting Vibe formas GU eL OP

OS PeGth i ED. / te face Tad Vou a4 €loag ics

4S @ Vrvbal Mouich DAELI A, Ylo ka StBRC Coterf Maly
Le ohyet 4b fhe US Cour & ferains “es Le Cony.
With Z Wows tori Fhaak 2a ly Ay ett fans bLdkoge (
Traps eo fi sas §, THES pes heen Vergy @leav—
Liled eV, Cacs Courts
ta hsnugs aatlg PCOCE bu Bese of Suda! (a-
thap moot cocth yoke alk ta Daver The (rihal @aave

Ball The Trio ce @GAf Sy chea | ju aah av ¢ and Man De Mag,

onblss(on
Vow tnust Order The Ct & blabces Cov pus tebe

bopan ted in Fellas the Tivbke | Habeas CN Pt € AGS
co? oT psonevsha lf te tkh ~nese

beca, Ved Mie sk Oo
Del hg Trellal lt <acbrer~

Duadeye te RMEESE LAD
Nhe Sawie ALG! The Pula’ Shae § BOL Ha fale -
Loeatreiy he rece $5 00) the USOC

Vet Maz FO pw fel CY EL
Jolwedo- CA Lyk, Ge Wee S007 any
2 Flcd- CLOG re eee Me litle tecl/ Db GCUeA
the boule Orders Bad Bul be [cbs GIP wok.
lin fall, Le Chl will eave BS lew aad « ¢ OBLQGE0
L Grand Ualals AS pockwed bg Thetlorbel Goc0er{ al/@=
De Lil Jaclge ee ; Re G le well (CAIEVE Glibe
Cour fs OV ILVE pre Leeli 29 Vm ALY yar (LOE GLE
oH athe F007 Mort eGOh OCA OM entsoer thee Eun Pepe?!

ALEPPO SEL IA.

BL

 
